Exhibit 10.2

 

[FORM OF SENIOR SECURED NOTE]

 

THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE
STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL SELECTED BY THE HOLDER, IN A FORM REASONABLY
SATISFACTORY TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS ELIGIBLE TO BE SOLD OR SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER
SAID ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES. ANY TRANSFEREE OF THIS NOTE SHOULD
CAREFULLY REVIEW THE TERMS OF THIS NOTE, INCLUDING SECTIONS 3 AND 13(a) HEREOF.
THE PRINCIPAL AMOUNT REPRESENTED BY THIS NOTE MAY BE LESS THAN THE AMOUNT SET
FORTH ON THE FACE HEREOF PURSUANT TO SECTION 3 OF THIS NOTE.

 

Merton Acquisition HoldCo LLC

 

SENIOR SECURED NOTE

 

Issuance Date:  [  ] Original Principal Amount: U.S. $

 

FOR VALUE RECEIVED, Merton Acquisition HoldCo LLC, a Delaware limited liability
company (the “Company”), hereby promises to pay to
                                    or registered assigns (the “Holder”) in cash
the amount set out above as the Original Principal Amount (as reduced pursuant
to the terms hereof pursuant to redemption or otherwise, the “Principal”) when
due, whether upon the Maturity Date (as defined below), acceleration, redemption
or otherwise (in each case in accordance with the terms hereof) and to pay
interest (“Interest”) on any outstanding Principal at the applicable Interest
Rate from the date set out above as the Issuance Date (the “Issuance Date”)
until the same becomes due and payable, whether upon an Interest Payment Date
(as defined below), the Maturity Date, acceleration, redemption or otherwise (in
each case in accordance with the terms hereof). This Senior Secured Note
(including all Senior Secured Notes issued in exchange, transfer or replacement
hereof, this “Note”) is issued in exchange for Senior Secured Notes issued by
the Company pursuant to the Securities Purchase Agreement on an Additional
Closing Date that is the Issuance Date (collectively, the “Notes” and such other
Senior Secured Notes, the “Other Notes”). Certain capitalized terms used herein
are defined in Section 27.

 

(1)             PAYMENTS OF PRINCIPAL; PREPAYMENT. On the Maturity Date, the
Company shall pay to the Holder an amount in cash representing all outstanding
Principal, any accrued and unpaid Interest and any accrued and unpaid Late
Charges (as defined in Section 19(b)) on such Principal and Interest. The
“Maturity Date” shall be December 31, 2020. Other than as specifically permitted
or required by this Note, the Supplemental Agreement and the Exchange Agreement,
the Company or the Parent Guarantor may not prepay any portion of the
outstanding Principal, accrued and unpaid Interest or accrued and unpaid Late
Charges on Principal and Interest, if any.

 

(2)             INTEREST. Interest on this Note shall commence accruing on the
Issuance Date at the Interest Rate and shall be computed on the basis of a
360-day year and twelve 30-day months and shall be payable semi-annually in
arrears on each November 15 and May 15 after the Issuance Date, provided that if
any such date falls on a day that is not a Business Day, the next day that is a
Business Day (each, an “Interest Payment Date”), to the Holder of record at the
close of business on the preceding November 1 and May 1 (even if such day is not
a Business Day) (each, an “Interest Record Date”). Interest shall be payable on
each Interest Payment Date, to the record holder of this Note on the applicable
Interest Record Date, in cash, by wire transfer of immediately available funds
pursuant to wire instructions provided by the Holder in writing to the Company.
Prior to the payment of Interest on an Interest Payment Date, Interest on this
Note shall accrue at the Interest Rate and be payable by way of inclusion of the
Interest in the Redemption Amount on each Redemption Date. From and after the
occurrence and during the continuance of an Event of Default, the Interest Rate
shall be increased to ten percent (10.0%) per annum. In the event that such
Event of Default is subsequently cured, the adjustment referred to in the
preceding sentence shall cease to be effective as of the date of such cure;
provided, that the Interest as calculated and unpaid at such increased rate
during the continuance of such Event of Default shall continue to apply to the
extent relating to the days after the occurrence of such Event of Default
through and including the date of cure of such Event of Default; provided,
further, that for the purpose of this Section 2, such Event of Default shall not
be deemed cured unless and until any accrued and unpaid Interest shall be paid
to the Holder, including, without limitation, Interest accrued at the increased
rate of ten percent (10.0%) per annum.

 

 

 



 1 

 

 

(3)   REGISTRATION; BOOK-ENTRY. The Company shall maintain a register (the
“Register”) for the recordation of the names and addresses of the holders of
each Note and the Principal amount of the Notes (and stated interest thereon)
held by such holders (the “Registered Notes”). The entries in the Register shall
be conclusive and binding for all purposes absent manifest error. The Company
and the holders of the Notes shall treat each Person whose name is recorded in
the Register as the owner of a Note for all purposes, including, without
limitation, the right to receive payments of Principal and Interest, if any,
hereunder, notwithstanding notice to the contrary. A Registered Note may be
assigned or sold in whole or in part only by registration of such assignment or
sale on the Register. Upon its receipt of a request to assign or sell all or
part of any Registered Note by the Holder, the Company shall record the
information contained therein in the Register and issue one or more new
Registered Notes in the same aggregate Principal amount as the Principal amount
of the surrendered Registered Note to the designated assignee or transferee
pursuant to Section 12. Notwithstanding anything to the contrary in this Section
3, the Holder may assign the Note or any portion thereof to an Affiliate of the
Holder or a Related Fund of the Holder without delivering a request to assign or
sell such Note to the Company and the recordation of such assignment or sale in
the Register; provided, that (x) the Company may continue to deal solely with
such assigning or selling Holder unless and until the Holder has delivered a
request to assign or sell such Note or portion thereof to the Company for
recordation in the Register; (y) the failure of such assigning or selling Holder
to deliver a request to assign or sell such Note or portion thereof to the
Company shall not affect the legality, validity, or binding effect of such
assignment or sale and (z) such assigning or selling Holder shall, acting solely
for this purpose as a non-fiduciary agent of the Company, maintain a register
(the “Related Party Register”) comparable to the Register on behalf of the
Company, and any such assignment or sale shall be effective upon recordation of
such assignment or sale in the Related Party Register. Notwithstanding anything
to the contrary set forth herein, upon redemption of any portion of this Note in
accordance with the terms hereof or cancellation of any portion of this Note in
accordance with Section 26, the Holder shall not be required to physically
surrender this Note to the Company unless (A) the full Redemption Amount
represented by this Note is being redeemed or cancelled, in which case the
Holder shall deliver such certificate to the Company as soon as reasonably
practicable following such redemption or cancellation or (B) the Holder has
provided the Company with prior written notice requesting reissuance of this
Note upon physical surrender of this Note. The Holder and the Company shall
maintain records showing the Principal, Interest and Late Charges, if any,
redeemed and/or cancelled and the dates of such redemptions and/or cancellations
or shall use such other method, reasonably satisfactory to the Holder and the
Company, so as not to require physical surrender of this Note upon redemption or
cancellation. If the Company does not update the Register to record such
Principal, Interest and Late Charges paid and the dates of such payments and
cancellations within two (2) Business Days of such occurrence, then the Register
shall be automatically deemed updated to reflect such occurrence.

 

(4)             RIGHTS UPON EVENT OF DEFAULT.

 

(a)             Event of Default. Each of the following events shall constitute
an “Event of Default” and each of the events in clauses (iv) and (v) shall
constitute a “Bankruptcy Event of Default”:

 

(i)              the failure of the applicable Registration Statement required
to be filed pursuant to the Registration Rights Agreement to be filed or
declared effective within the applicable time period specified in the
Registration Rights Agreement, or, at any time while the applicable Registration
Statement is required to be maintained effective pursuant to the terms of the
Registration Rights Agreement, the effectiveness of the applicable Registration
Statement lapses for any reason (including, without limitation, the issuance of
a stop order) or is unavailable to any holder of the Notes for sale of all of
such holder’s Registrable Securities in accordance with the terms of the
Registration Rights Agreement, and such lapse or unavailability continues for a
period of ten (10) consecutive Trading Days or for more than an aggregate of
fifteen (15) Trading Days in any 365-day period (other than days during an
Allowable Grace Period (as defined in the Registration Rights Agreement));

 

(ii)            the Company’s failure to pay to the Holder any amount of
Principal, Interest, Late Charges, Redemption Price or other amounts when and as
due under this Note or any other Transaction Document, except, in the case of a
failure to pay Interest and/or Late Charges when and as due, in which case only
if such failure continues for a period of at least an aggregate of two (2)
Business Days;

 

(iii)          any acceleration or default-triggered redemption or conversion
prior to maturity of any Indebtedness or preferred equity of the Parent
Guarantor and/or any of its Subsidiaries in an aggregated principal amount
and/or stated amount in excess of $10,000,000;

 

(iv)           the Parent Guarantor or any of its Subsidiaries, pursuant to or
within the meaning of Title 11, U.S. Code, or any similar federal, foreign or
state law for the relief of debtors (collectively, “Bankruptcy Law”), (A)
commences a voluntary case, (B) consents to the entry of an order for relief
against it in an involuntary case, (C) consents to the appointment of a
receiver, trustee, assignee, liquidator or similar official (a “Custodian”), (D)
makes a general assignment for the benefit of its creditors or (E) admits in
writing that it is generally unable to pay its debts as they become due;

 

 

 



 2 

 

 

(v)             a court of competent jurisdiction enters an order or decree
under any Bankruptcy Law that (A) is for relief against the Parent Guarantor or
any of its Subsidiaries in an involuntary case, (B) appoints a Custodian of the
Parent Guarantor or any of its Subsidiaries or (C) orders the liquidation of the
Parent Guarantor or any of its Subsidiaries;

 

(vi)           one or more judgments, orders or awards for the payment of money
aggregating (above any insurance coverage or indemnity from a credit worthy
party so long as the Parent Guarantor provides the Holder a written statement
from such insurer or indemnity provider (which written statement shall be
reasonably satisfactory to the Holder) to the effect that such judgment, order
or award is covered by insurance or an indemnity and the Parent Guarantor will
receive the proceeds of such insurance or indemnity within thirty (30) days of
the issuance of such judgment, order or award) in excess of $20,000,000 are
rendered against the Parent Guarantor or any of its Subsidiaries and which
judgments, orders or awards are not, within thirty (30) days after the entry
thereof, bonded, discharged or stayed pending appeal, or are not discharged
within thirty (30) days after the expiration of such stay;

 

(vii)         other than as specifically set forth in another clause of this
Section 4(a), the Parent Guarantor or any of its Subsidiaries breaches any
representation, warranty, covenant or other term or condition set forth in this
Note, except, in the case of a breach of a covenant or other term or condition
of any such agreement which is curable, only if such breach continues for a
period of at least an aggregate of twenty (20) days;

 

(viii)       if the Holder is a Designee, other than as specifically set forth
in another clause of this Section 4(a), the Parent Guarantor or any of its
Subsidiaries breaches any representation, warranty, covenant or other term or
condition set forth in Sections 3(b), 3(c), 3(d), 3(e), 3(i), 3(j), 3(k), 3(l),
3(p), 3(q), 3(r), 3(v), 3(ee), 3(ii), 3(mm), 3(nn), 3(qq), 4(v) or 4(z) of the
Securities Purchase Agreement, except, in the case of a breach of a covenant or
other term or condition of any such agreement which is curable, only if such
breach continues for a period of at least an aggregate of thirty (30) days;

 

(ix)           any breach or failure in any respect to comply with Section 10 of
this Note, except, in the case of a breach or a failure which is curable, only
if such breach continues for a period of at least an aggregate of thirty (30)
days;

 

(x)             any material provision of any Security Document (as determined
by the Collateral Agent) shall at any time for any reason (other than pursuant
to the express terms thereof) cease to be valid and binding on or enforceable
against the Parent Guarantor or any Subsidiary intended to be a party thereto,
or the validity or enforceability thereof shall be contested by any party
thereto, or a proceeding shall be commenced by the Parent Guarantor or any
Subsidiary or any governmental authority having jurisdiction over any of them,
seeking to establish the invalidity or unenforceability thereof, or the Parent
Guarantor or any Subsidiary shall deny in writing that it has any liability or
obligation purported to be created under any Security Document;

 

(xi)           any Security Document or any other security document, after
delivery thereof pursuant hereto, shall for any reason fail or cease to create a
valid and perfected and, except to the extent permitted by the terms hereof or
thereof, first priority Lien in favor of the Collateral Agent for the benefit of
the holders of the Notes on any Collateral purported to be covered thereby;

 

(xii)         any bank at which any deposit account, blocked account, or lockbox
account of the Parent Guarantor or any Subsidiary is maintained shall fail to
comply with any material term of any deposit account, blocked account, lockbox
account or similar agreement to which such bank is a party or any securities
intermediary, commodity intermediary or other financial institution at any time
in custody, control or possession of any investment property of the Parent
Guarantor or any Subsidiary shall fail to comply with any of the terms of any
investment property control agreement to which such Person is a party (it being
understood that only accounts pursuant to which the Collateral Agent has
requested account control agreements should be subject to this clause (xii));

 

(xiii)       a false or inaccurate certification (including a false or
inaccurate deemed certification) by the Company as to whether any Event of
Default has occurred;

 

(xiv)       the Parent Guarantor fails to remove any restrictive legend on any
certificate or any shares of Common Stock issued to the Holder upon conversion
or exercise (as the case may be) of any Securities (as defined in the Securities
Purchase Agreement) acquired by the Holder under the Securities Purchase
Agreement as and when required by such Securities, the Certificate of
Designations or the Securities Purchase Agreement, unless otherwise then
prohibited by applicable federal securities laws, and any such failure remains
uncured for at least five (5) consecutive Trading Days;

 

 

 



 3 

 

 

(xv)         the Company or the Parent Guarantor becomes an “investment
company,” a company controlled by an “investment company” or an “affiliated
person” of, or “promoter” or “principal underwriter” for, an “investment
company” as such terms are defined in the Investment Company Act of 1940, as
amended;

 

(xvi)       (A) the suspension of the Common Stock from trading on an Eligible
Market for a period of five (5) consecutive Trading Days or for more than an
aggregate of fifteen (15) Trading Days in any 365-day period or (B) the failure
of the Common Stock to be listed on an Eligible Market;

 

(xvii)     at any time following the fifth (5th) consecutive Business Day after
an Authorized Share Failure (as defined in the Series B Warrants), except,
solely with respect to the first occurrence of an Authorized Share Failure
hereunder, to the extent the Parent Guarantor is complying with the terms set
forth in Section 1(h) of the Series B Warrants;

 

(xviii)    the Parent Guarantor does not directly or indirectly own 100% of the
Equity Interests of the Company;

 

(xix)       any Event of Default (as defined in the Other Notes) occurs with
respect to any Other Notes; or

 

(xx)         any Event of Default (as defined in the Additional Notes) occurs
with respect to any Additional Notes.

 

(b)     Redemption Right. At any time after the earlier of the Holder’s receipt
of an Event of Default Notice (as defined in Section 10(e)) and the Holder
becoming aware of an Event of Default, the Holder may require the Company to
redeem (an “Event of Default Redemption”) all or any portion of this Note by
delivering written notice thereof (the “Event of Default Redemption Notice”) to
the Company, which Event of Default Redemption Notice shall indicate the portion
of this Note the Holder is electing to require the Company to redeem. Each
portion of this Note subject to redemption by the Company pursuant to this
Section 4(b) shall be redeemed by the Company in cash by wire transfer of
immediately available funds at a price equal to the Redemption Amount being
redeemed, plus, only in the cases of an Event of Default Redemption pursuant to
Section 4(a)(xvi) or Section 4(a)(xvii), an amount in cash equal to the product
obtained by multiplying (A) the number of shares of Common Stock issuable upon
exercise of the Series B Warrants (without regard to any limitations on exercise
set forth in the Series B Warrants) held by the Holder at the time the Company
pays the applicable Event of Default Redemption Price (as defined below) to the
Holder and (B) the excess, if any, of (1) the highest Closing Sale Price (as
defined in the Warrants) of the shares of Common Stock during the period
beginning on the date immediately preceding such Event of Default and ending on
the date the Holder delivers the related Event of Default Redemption Notice,
over (2) the lowest Other Exercise Price in effect during such period (the
“Event of Default Redemption Price”). Redemptions required by this Section 4(b)
shall be made in accordance with the provisions of Section 8. To the extent
redemptions required by this Section 4(b) are deemed or determined by a court of
competent jurisdiction to be prepayments of the Note by the Company, such
redemptions shall be deemed to be voluntary prepayments. The Company and the
Holder agree that in the event of the Company’s redemption of any portion of the
Note under this Section 4(b), the Holder’s damages would be uncertain and
difficult to estimate because of the parties’ inability to predict future
interest rates and the uncertainty of the availability of a suitable substitute
investment opportunity for the Holder. Accordingly, any redemption premium due
under this Section 4(b) is intended by the parties to be, and shall be deemed, a
reasonable estimate of the Holder’s actual loss of its investment opportunity
and not as a penalty.

 

(c)      Mandatory Redemption upon Bankruptcy Event of Default. Notwithstanding
anything to the contrary herein, upon any Bankruptcy Event of Default, whether
occurring prior to or following the Maturity Date, the Company shall immediately
pay to the Holder an amount in cash representing the applicable Event of Default
Redemption Price, without the requirement for any notice or demand or other
action by the Holder or any other Person; provided that the Holder may, in its
sole and absolute discretion, waive such right to receive payment upon a
Bankruptcy Event of Default, in whole or in part, and any such waiver shall not
affect any other rights of the Holder hereunder, including any other rights in
respect of such Bankruptcy Event of Default and any right to payment of the
Event of Default Redemption Price or any other Redemption Price, as applicable.
Redemptions required by this Section 4(c) shall be made in accordance with the
provisions of Section 8.

 

(5)             RIGHTS UPON FUNDAMENTAL TRANSACTION AND CHANGE OF CONTROL.

 

 

 



 4 

 

 

(a)   Assumption. Upon the occurrence or consummation of any Fundamental
Transaction with respect to the Company or the Parent Guarantor, and it shall be
a required condition to the occurrence or consummation of any Fundamental
Transaction that, the Company or the Parent Guarantor, as applicable, and the
Successor Entity or Successor Entities, jointly and severally, shall succeed to
the Company or the Parent Guarantor, as applicable, and the Company or the
Parent Guarantor, as applicable, shall cause any Successor Entity or Successor
Entities to jointly and severally succeed to the Company or the Parent
Guarantor, as applicable, and be added to the term “Company” or “Parent
Guarantor,” as applicable, under this Note (so that from and after the
occurrence or consummation of such Fundamental Transaction, each and every
provision of this Note referring to the “Company” or the “Parent Guarantor,” as
applicable, shall refer instead to each of the Company or the Parent Guarantor,
as applicable, and the Successor Entity or Successor Entities, jointly and
severally), and the Successor Entity or Successor Entities, jointly and
severally with the Company or the Parent Guarantor, as applicable, may exercise
every right and power of the Company or the Parent Guarantor, as applicable,
prior thereto and the Successor Entity or Successor Entities shall assume all of
the obligations of the Company or the Parent Guarantor, as applicable, prior
thereto under this Note with the same effect as if the Company or the Parent
Guarantor, as applicable, and such Successor Entity or Successor Entities,
jointly and severally, had been named as the Company or the Parent Guarantor, as
applicable, in this Note. The provisions of this Section 5(a) shall apply
similarly and equally to successive Fundamental Transactions.

 

(b)   Redemption Right. Not less than ten (10) days prior to the consummation of
a Change of Control, the Company shall deliver written notice thereof to the
Holder (a “Change of Control Notice”) setting forth a description of such
transaction in reasonable detail and the anticipated date of the consummation of
such Change of Control if then known. At any time during the period beginning on
the earliest to occur of (x) the public announcement of any oral or written
agreement by the Parent Guarantor or any of its Subsidiaries, upon consummation
of which the transaction contemplated thereby would reasonably be expected to
result in a Change of Control, (y) the Holder’s receipt of a Change of Control
Notice, and (z) the consummation of such transaction which results in a Change
of Control, and ending twenty-five (25) Trading Days after the date of the
consummation of such Change of Control, the Holder may require the Company to
redeem all or any portion of this Note by delivering written notice thereof (a
“Holder Change of Control Redemption Notice”) to the Company, which Holder
Change of Control Redemption Notice shall indicate the Redemption Amount the
Holder is electing to require the Company to redeem. Within ten (10) days before
or after the applicable Change of Control, the Company may redeem (a “Company
Change of Control Redemption”) all but not less than all of this Note by
delivering written notice (a “Company Change of Control Redemption Notice” and,
together with a Holder Change of Control Redemption Notice, a “Change of Control
Redemption Notice”) to the Holder, which Company Change of Control Redemption
Notice shall indicate the Redemption Amount that is subject to such Company
Change of Control Redemption; provided, that a Company Change of Control
Redemption shall only be permitted with respect to a Change of Control in which
one hundred percent (100%) of the Equity Interests of the Company is purchased
for cash and/or Cash Equivalents. If the Company elects to cause a Company
Change of Control Redemption pursuant to this Section 5(b), then it must
simultaneously take the same action with respect to all Other Notes and
Additional Notes then outstanding. The portion of this Note subject to
redemption pursuant to this Section 5(b) shall be redeemed by the Company in
cash by wire transfer of immediately available funds at a price equal to the sum
of (A) the Redemption Amount of the Notes being redeemed and (B) the Make-Whole
Amount (the “Change of Control Redemption Price”). Redemptions required by this
Section 5 shall be made in accordance with the provisions of Section 8 and shall
have priority to payments to stockholders in connection with a Change of
Control. To the extent redemptions required by this Section 5(b) are deemed or
determined by a court of competent jurisdiction to be prepayments of the Note by
the Company, such redemptions shall be deemed to be voluntary prepayments. The
parties hereto agree that in the event of the Company’s redemption of any
portion of the Note under this Section 5(b), the Holder’s damages would be
uncertain and difficult to estimate because of the parties’ inability to predict
future interest rates and the uncertainty of the availability of a suitable
substitute investment opportunity for the Holder. Accordingly, any redemption
premium due under this Section 5(b) is intended by the parties to be, and shall
be deemed, a reasonable estimate of the Holder’s actual loss of its investment
opportunity and not as a penalty.

 

(6)   [Reserved]

 

(7)             NONCIRCUMVENTION. Each of the Company and the Parent Guarantor
hereby covenants and agrees that such Person will not, by amendment of its
Certificate of Incorporation or Bylaws or through any reorganization, transfer
of assets, consolidation, merger, scheme of arrangement, dissolution, issue or
sale of securities, or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms of this Note, and will at all
times in good faith carry out all of the provisions of this Note and take all
action as may be required to protect the rights of the Holder.

 

 

 



 5 

 

 

(8)             REDEMPTIONS.

 

(a)   Mechanics. The Company shall deliver the applicable Event of Default
Redemption Price to the Holder within three (3) Business Days after the
Company’s receipt of the Holder’s Event of Default Redemption Notice; provided
that upon a Bankruptcy Event of Default, the Company shall deliver the
applicable Event of Default Redemption Price in accordance with Section 4(c) (as
applicable, the “Event of Default Redemption Date”). If the Holder or the
Company has submitted a Change of Control Redemption Notice in accordance with
Section 5(b), the Company shall deliver the applicable Change of Control
Redemption Price to the Holder (i) concurrently with the consummation of such
Change of Control if such notice is received prior to the consummation of such
Change of Control and (ii) within three (3) Business Days after the delivery to
the Company or the Holder, as applicable, of such notice otherwise (such date,
the “Change of Control Redemption Date”). The Company shall pay the applicable
Redemption Price to the Holder in cash by wire transfer of immediately available
funds pursuant to wire instructions provided by the Holder in writing to the
Company on the applicable due date. In the event of a redemption of less than
all of the Redemption Amount of this Note, the Company shall promptly cause to
be issued and delivered to the Holder a new Note (in accordance with Section
13(d)) representing the outstanding Principal which has not been redeemed and
any accrued Interest on such Principal which shall be calculated as if no
Redemption Notice has been delivered. In the event that the Company does not pay
the applicable Redemption Price to the Holder within the time period required,
at any time thereafter and until the Company pays such unpaid Redemption Price
in full, the Holder shall have the option, in lieu of redemption, to require the
Company to promptly return to the Holder all or any portion of this Note
representing the Redemption Amount that was submitted for redemption and for
which the applicable Redemption Price (together with any Late Charges thereon)
has not been paid. Upon the Company’s receipt of such notice, (x) the applicable
Redemption Notice shall be null and void with respect to such Redemption Amount
and (y) the Company shall immediately return this Note, or issue a new Note (in
accordance with Section 13(d)) to the Holder representing such Redemption Amount
to be redeemed. The Holder’s delivery of a notice voiding a Redemption Notice
and exercise of its rights following such notice shall not affect the Company’s
obligations to make any payments of any amount, including Late Charges, which
have accrued prior to the date of such notice with respect to the Redemption
Amount subject to such notice.

 

(b)             Redemption by Other Holders. Upon the Company’s or the Parent
Guarantor’s receipt of notice from or on behalf of any of the holders of the
Other Notes or the Additional Securities, if any, for redemption or repayment as
a result of an event or occurrence substantially similar to the events or
occurrences described in Section 4(b) or Section 5(b) or pursuant to analogous
provisions set forth in the Other Notes, the Additional Notes or the Certificate
of Designations (each, an “Other Redemption Notice”), the Company or the Parent
Guarantor (as applicable) shall promptly, but no later than one (1) Business Day
of its receipt thereof, forward to the Holder a copy of such notice. If the
Company or the Parent Guarantor receives a Redemption Notice and one or more
Other Redemption Notices, during the seven (7) Business Day period beginning on
and including the date which is three (3) Business Days prior to such Person’s
receipt of the Holder’s Redemption Notice and ending on and including the date
which is three (3) Business Days after such Person’s receipt of the Holder’s
Redemption Notice and the Company is unable to redeem the entire Redemption
Prices and such other amounts designated in such Redemption Notice and such
Other Redemption Notices received during such seven (7) Business Day period,
then the Company shall redeem a pro rata amount from the Holder and each holder
of the Other Notes and the Additional Securities, if any, based on the Principal
amount of this Note, the principal amount of the Other Notes and the Additional
Notes and/or the Stated Value of the Series A Preferred Shares submitted for
redemption pursuant to such Redemption Notice and such Other Redemption Notices
received by the Company or the Parent Guarantor during such seven (7) Business
Day period.

 

(9)             SECURITY. This Note and the Other Notes are secured to the
extent and in the manner set forth in the Security Documents.

 

(10)         COVENANTS.

 

(a)   Limitation on Incurrence of Indebtedness and Issuance of Disqualified
Stock and Preferred Stock.

 

(i)              The Parent Guarantor shall not, and shall not permit any of its
Subsidiaries to, directly or indirectly, Incur any Indebtedness (including
Acquired Indebtedness) or issue any shares of Disqualified Stock and the Parent
Guarantor shall not permit any of its Subsidiaries to issue any shares of
Preferred Stock; provided, however, such limitations shall not apply to
(collectively, “Permitted Debt”):

 

(1)   the Incurrence by the Parent Guarantor or any of its Subsidiaries of
Indebtedness under any Credit Facilities in an aggregate principal amount
outstanding at any time not to exceed the lesser of (i) $100.0 million and (ii)
the Available Amount Basket;

 

 

 



 6 

 

 

(2)   the Incurrence by the (i) Company of Indebtedness represented by the
Notes, Other Notes and the Additional Company Notes, (ii) Parent Guarantor of
Indebtedness represented by the Additional Parent Guarantor Notes and (iii)
Guarantors of Indebtedness represented by the Guarantees issued with respect to
the Notes, Other Notes and the Additional Notes;

 

(3)   Indebtedness, Disqualified Stock and Preferred Stock existing on the
Subscription Date and Series A Preferred Shares issued pursuant to the
Securities Purchase Agreement (other than Indebtedness described in clause (1)
of this Section 10(a)(i));

 

(4)   Indebtedness with respect to all obligations and liabilities, contingent
or otherwise, in respect of letters of credit, acceptances and similar
facilities incurred in the ordinary course of business, including, without
limitation, letters of credit and bank guarantees issued in the ordinary course
of business, including, without limitation, letters of credit in respect of
workers’ compensation claims, health, disability or other employee benefits
(whether current or former) or property, casualty or liability insurance, or
other Indebtedness with respect to reimbursement-type obligations regarding
workers’ compensation claims; provided, however, that upon the drawing of such
letters of credit, such obligations are reimbursed within thirty (30) days
following such drawing;

 

(5)   Indebtedness arising from agreements of the Company or a Guarantor
providing for indemnification, adjustment of purchase price, deferred purchase
price, earn-out or similar obligations, in each case, Incurred in connection
with any acquisition or disposition of any business, assets or a Subsidiary of
the Parent Guarantor or assumed, other than guarantees of Indebtedness Incurred
by any Person acquiring all or any portion of such business, assets or
Subsidiary for the purpose of financing such acquisition; provided that any such
payment shall be deemed to be an Investment;

 

(6)   Indebtedness of the Parent Guarantor to the Company or a Guarantor;
provided that any subsequent issuance or transfer of any Capital Stock or any
other event which results in any such Guarantor ceasing to be a Guarantor or any
other subsequent transfer of any such Indebtedness (except to a Guarantor or the
Company) shall be deemed, in each case to be an Incurrence of such Indebtedness;

 

(7)   shares of Preferred Stock of the Company or a Guarantor issued to the
Company or a Guarantor; provided that any subsequent issuance or transfer of any
Capital Stock or any other event that results in the Company or any Guarantor
that holds such shares of Preferred Stock of another Guarantor ceasing to be a
Guarantor or any other subsequent transfer of any such shares of Preferred Stock
(except to the Company or another Guarantor) shall be deemed, in each case, to
be an issuance of shares of Preferred Stock;

 

(8)   Indebtedness of the Company or a Guarantor to the Company or another
Guarantor; provided that any subsequent issuance or transfer of any Capital
Stock or any other event which results in any Guarantor lending such
Indebtedness ceasing to be a Guarantor or any other subsequent transfer of any
such Indebtedness (except to the Company or another Guarantor) shall be deemed,
in each case, to be an Incurrence of such Indebtedness;

 

(9)   obligations in respect of self-insurance and obligations (including
reimbursement obligations with respect to letters of credit and bank guarantees)
in respect of performance, bid, appeal and surety bonds and similar instruments
and performance and completion guarantees and similar obligations provided by
the Parent Guarantor or any Subsidiary, in each case, incurred in the ordinary
course of business;

 

(10)         any guarantee or co-issuance by the Company or a Guarantor of
Indebtedness or other obligations of the Company or any Guarantor so long as the
Incurrence of such Indebtedness or other obligations by the Company or such
Guarantor is not prohibited under the terms of this Note; provided that if such
Indebtedness is by its express terms subordinated in right of payment to the
Notes and the Additional Notes or the Guarantee of such Guarantor, as
applicable, any such guarantee or co-issuance of such Guarantor with respect to
such Indebtedness shall be subordinated in right of payment to such Guarantor’s
Guarantee with respect to the Notes and Additional Notes substantially to the
same extent as such Indebtedness is subordinated to the Notes and Additional
Notes or the Guarantee of such Guarantor, as applicable;

 

 

 



 7 

 

 

(11)         the Incurrence by the Company or any Guarantor of Indebtedness or
Disqualified Stock or Preferred Stock of a Guarantor which serves to refund,
refinance, replace, renew, extend or defease any Indebtedness, Disqualified
Stock or Preferred Stock Incurred as permitted under clauses (2), (3) and (11)
of this Section 10(a)(i) or any Indebtedness, Disqualified Stock or Preferred
Stock Incurred to so refund or refinance such Indebtedness, Disqualified Stock
or Preferred Stock, including any Indebtedness, Disqualified Stock or Preferred
Stock Incurred to pay premiums (including lender premiums), defeasance costs,
accrued interest, fees and expenses in connection therewith (subject to the
following proviso, “Refinancing Indebtedness”) prior to its respective maturity;
provided, however, that such Refinancing Indebtedness:

 

(A) has a Weighted Average Life to Maturity at the time such Refinancing
Indebtedness is Incurred which is not less than the remaining Weighted Average
Life to Maturity of the Indebtedness, Disqualified Stock or Preferred Stock
being refunded or refinanced, replaced, renewed, extended or defeased;

 

(B) has a Stated Maturity which is no earlier than ninety one (91) days after
the Maturity Date;

 

(C) to the extent such Refinancing Indebtedness refinances (x) Indebtedness
junior to the Notes and the Additional Notes or the Guarantee of such Guarantor,
as applicable, such Refinancing Indebtedness is junior to the Notes and the
Additional Notes or the Guarantee of such Guarantor, as applicable, or (y)
Disqualified Stock or Preferred Stock, such Refinancing Indebtedness is
Disqualified Stock or Preferred Stock; and

 

(D) is Incurred in an aggregate principal amount (or if issued with original
issue discount, an aggregate issue price) that is equal to or less than the
aggregate principal amount (or if issued with original issue discount, the
aggregate accreted value) then outstanding of the Indebtedness being refinanced
plus premium and fees Incurred in connection with such refinancing;

 

(12)         Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business; provided, that such Indebtedness is
extinguished within ten (10) Business Days of its Incurrence;

 

(13)         Indebtedness of the Company or any Guarantor consisting of (x) the
financing of insurance premiums or (y) take-or-pay obligations contained in
supply arrangements, in each case, in the ordinary course of business;

 

(14)         Indebtedness of the Company or any Guarantor Incurred in the
ordinary course of business under guarantees of Indebtedness of suppliers,
licensees, franchisees or customers;

 

(15)         to the extent constituting Indebtedness, obligations in respect of
(A) customer deposits and advance payments received in the ordinary course of
business, (B) letters of credit, bankers’ acceptances, guarantees or other
similar instruments or obligations issued or relating to liabilities or
obligations Incurred in the ordinary course of business and (C) any customary
cash management, cash pooling or netting or setting off arrangements or
automatic clearinghouse arrangements in the ordinary course of business;

 

(16)         Indebtedness to current or former officers, managers, consultants,
directors and employees, their respective estates, spouses or former spouses to
finance the purchase or redemption of Equity Interests of the Parent Guarantor
permitted by this Note;

 

(17)         Indebtedness in connection with a Qualified Receivables Financing;

 

(18)         the incurrence of contingent liabilities arising out of
endorsements of checks, drafts and other similar instruments for deposit or
collection in the ordinary course of business;

 

(19)         Indebtedness of the Parent Guarantor and its Subsidiaries, to the
extent the net proceeds thereof are promptly used to purchase all of this Note,
the Other Notes and the Additional Notes in connection with a Change of Control;

 

 

 



 8 

 

 

(20)         Indebtedness incurred by the Company or any Guarantor; provided,
that (i) the net proceeds of such Indebtedness will be used to prepay other
outstanding Indebtedness of the Company or any Guarantor and (ii) such
Indebtedness is thereafter promptly assumed, retired or otherwise repaid by a
Person (other than the Parent Guarantor or any Subsidiary) and upon such
assumption, retirement or other repayment, such Indebtedness is non-recourse to
the Parent Guarantor or any Subsidiary;

 

(21)         Indebtedness in respect of an acquisition permitted hereunder,
which Indebtedness is not incurred in connection with such acquisition by the
Parent Guarantor or any Subsidiary in contemplation of such acquisition and such
Indebtedness is existing at the time such Person becomes a Subsidiary of the
Parent Guarantor or a Guarantor (other than Indebtedness incurred solely in
contemplation of such Person becoming a Subsidiary of the Parent Guarantor or a
Guarantor), in an aggregate principal amount outstanding at any time not to
exceed $20.0 million; and

 

(22)         Indebtedness in respect of margin loans not to exceed $10,000,000
in the aggregate

 

(ii)            For purposes of determining compliance with this Section 10(a),
in the event that an item of Indebtedness, Disqualified Stock or Preferred Stock
meets the criteria of more than one of the categories of Permitted Debt, the
Company and Parent Guarantor shall, in their sole discretion, divide, classify
or reclassify, or later divide, classify or reclassify, such item of
Indebtedness, Disqualified Stock or Preferred Stock in any manner that complies
with this Section 10(a) and such item of Indebtedness, Disqualified Stock or
Preferred Stock shall be treated as having been Incurred pursuant to only one of
the clauses in Section 10(a)(i), but may be Incurred partially under one clause
and partially under one or more other clauses. Accrual of interest, the
accretion of accreted value, the amortization or accretion of original issue
discount, the payment of interest in the form of additional Indebtedness with
the same terms, the payment of dividends on Preferred Stock in the form of
additional shares of Preferred Stock of the same class, the accretion of
liquidation preference and increases in the amount of Indebtedness outstanding
solely as a result of fluctuations in the exchange rate of currencies shall not
be deemed to be an Incurrence of Indebtedness for purposes of this Section 10(a)
or Section 10(d). Any Indebtedness under a revolving credit or similar facility
shall only be deemed to be Incurred at the time funds are borrowed. Guarantees
of, or obligations in respect of letters of credit, bankers’ acceptances or
similar instruments relating to, or Liens securing, Indebtedness which are
otherwise included in the determination of a particular amount of Indebtedness
shall not be included in the determination of such amount of Indebtedness;
provided, that the Incurrence of the Indebtedness represented by such guarantee
or letter of credit, as the case may be, was in compliance with this Section
10(a). Indebtedness that is cash collateralized shall not be deemed to be
Indebtedness hereunder to the extent of such cash collateralization. The
principal amount of any Disqualified Stock or Preferred Stock will be equal to
the greater of the maximum mandatory redemption or repurchase price (not
including, in either case, any redemption or repurchase premium) or the
liquidation preference thereof.

 

(b)   Limitation on Restricted Payments.

 

(i)              The Parent Guarantor shall not, and shall not permit any of its
Subsidiaries to, directly or indirectly:

 

(1)   declare or pay any dividend or make any distribution on account of the
Parent Guarantor’s or any of its Subsidiaries’ Equity Interests, including any
payment made in connection with any merger or consolidation involving the Parent
Guarantor (other than (A) dividends, payments or distributions by the Parent
Guarantor payable solely in Equity Interests (other than Disqualified Stock) of
the Parent Guarantor or in options, warrants or other rights to purchase such
Equity Interests, or (B) dividends, payments or distributions by a Subsidiary so
long as, in the case of any dividend, payment or distribution payable on or in
respect of any class or series of securities issued by a Subsidiary other than a
Subsidiary of the Parent Guarantor that is a Wholly Owned Subsidiary of the
Parent Guarantor, the Parent Guarantor or a Subsidiary receives at least its pro
rata share of such dividend or distribution in accordance with its Equity
Interests in such class or series of securities);

 

(2)   purchase or otherwise acquire or retire for value any Equity Interests of
the Parent Guarantor held by any Person other than the Parent Guarantor or a
Subsidiary;

 

(3)   make any principal payment on, or redeem, repurchase, defease or otherwise
acquire or retire for value, in each case prior to any scheduled repayment or
scheduled maturity, any Subordinated Indebtedness (other than the payment,
redemption, repurchase, defeasance, acquisition or retirement of (A)
Subordinated Indebtedness in anticipation of satisfying a sinking fund
obligation, principal installment or final maturity, in each case due within one
year of the date of such payment, redemption, repurchase, defeasance,
acquisition or retirement and (B) Indebtedness permitted under clauses (6) and
(8) of Section 10(a)(ii)); or

 

 

 



 9 

 

 

(4)   make any Restricted Investment

 

(all such payments and other actions set forth in clauses (1) through (4) above
being collectively referred to as “Restricted Payments”).

 

(ii)            The provisions of Section 10(b)(i) shall not prohibit:

 

(1)   the payment of any dividend or distribution or the consummation of any
irrevocable redemption within sixty (60) days after the date of declaration
thereof or the giving of such irrevocable notice, as applicable, if at the date
of declaration such payment or the giving of such notice would have complied
with the provisions of this Note (assuming, in the case of a redemption payment,
the giving of such notice would have been deemed a Restricted Payment at such
time and such deemed Restricted Payment would have been permitted at such time);

 

(2)   (A) the redemption, repurchase, retirement or other acquisition of any
Equity Interests (“Retired Capital Stock”) of the Parent Guarantor or
Subordinated Indebtedness of the Company or any Guarantor in exchange for
(including any such exchange pursuant to the exercise of a conversion right or
privilege in connection with which cash is paid in lieu of fractional shares),
or out of the proceeds of the substantially concurrent sale of, Equity Interests
of the Parent Guarantor or contributions to the equity capital of the Parent
Guarantor (other than any Disqualified Stock or any Equity Interests sold to a
Guarantor or to an employee stock ownership plan or any trust established by the
Company or any Guarantor to the extent funded by the Parent Guarantor and its
Subsidiaries) (collectively, including any such contributions, “Refunding
Capital Stock”); and (B) the declaration and payment of accrued dividends on the
Retired Capital Stock out of the proceeds of the substantially concurrent sale
(other than to a Subsidiary of the Parent Guarantor or to an employee stock
ownership plan or any trust established by the Parent Guarantor or any of its
Subsidiaries) of Refunding Capital Stock;

 

(3)   the redemption, defeasance, repurchase or other acquisition or retirement
of (x) Subordinated Indebtedness of the Company or any Guarantor made by
exchange for, or out of the proceeds of the substantially concurrent sale of,
new Indebtedness of the Company or any Guarantor or (y) Disqualified Stock of
the Company or any Guarantor made in exchange for, or out of the proceeds of a
substantially concurrent sale of, Disqualified Stock of the Company or any
Guarantor, in either case which constitutes Refinancing Indebtedness under
Section 10(a)(i)(11);

 

(4)   the repurchase, retirement or other acquisition or retirement for value of
Equity Interests of the Parent Guarantor held by any future, present or former
employee, director or consultant of the Parent Guarantor or any Subsidiary of
the Parent Guarantor (or the relevant Person’s estate or beneficiary of such
Person’s estate) pursuant to any management equity plan or stock option plan or
any other management or employee benefit plan or other agreement or arrangement;
provided, however, that the aggregate amounts paid under this clause (4) do not
exceed $2.5 million in any calendar year (with unused amounts in any calendar
year being permitted to be carried over for succeeding calendar years up to a
maximum of $5.0 million in the aggregate in any calendar year);

 

(5)   (a) the declaration and payment of dividends or distributions to holders
of any class or series of Disqualified Stock of the Parent Guarantor or
Disqualified Stock or Preferred Stock of the Company or any Guarantor and (b)
the payment of any redemption price or liquidation value of any such
Disqualified Stock or Preferred Stock when due in accordance with its terms, in
each case, Incurred in accordance with Section 10(a);

 

(6)   the declaration and payment of dividends or other distributions or
payments to holders of Series A Preferred Shares, Series A Warrants or Series B
Warrants pursuant to their terms;

 

(7)   other Restricted Payments in an aggregate amount since the Original
Issuance Date not to exceed the greater of (x) $10.0 million and (y) 2.5% of
Total Assets at the time of such Restricted Payment;

 

(8)   repurchases of Equity Interests deemed to occur upon exercise of stock
options or warrants or other rights if such Equity Interests represent a portion
of the exercise price of such options or warrants and payments in cash in lieu
of the issuance of fractional shares;

 

 

 



 10 

 

 

(9)   purchases of receivables pursuant to a Receivables Repurchase Obligation
in connection with a Qualified Receivables Financing and the payment or
distribution of Receivables Fees;

 

(10)         the payment, purchase, redemption, defeasance or other acquisition
or retirement for value of Subordinated Indebtedness, Disqualified Stock or
Preferred Stock of the Company or a Guarantor pursuant to provisions similar to
those described under Section 5(b); provided that, prior to or concurrently with
such payment, purchase, redemption, defeasance or other acquisition or
retirement for value, the Company (or a third party to the extent permitted by
this Note) have satisfied all obligations pursuant to Section 5(b); and

 

(11)         distributions or payments of Receivables Fees, sales contributions
and other transfers of and purchases of assets pursuant to repurchase
obligations, in each case in connection with a Qualified Receivables Financing;

 

(12)         the making of any Restricted Payment in exchange for, or out of or
with the net cash proceeds from the substantially concurrent contribution to the
common equity of the Parent Guarantor or from the substantially concurrent sale
(other than to a Subsidiary of the Parent Guarantor) of, Equity Interests (other
than Disqualified Stock) of the Parent Guarantor; and

 

(13)         the payment of cash in lieu of the issuance of fractional shares of
Equity Interests in connection with any dividend or split of, or upon exercise
or conversion of warrants, options or other securities exercisable or
convertible into, Equity Interests of the Parent Guarantor or in connection with
the issuance of any dividend otherwise permitted to be made.

 

(iii)          For purposes of this Section 10(b), if any Investment or
Restricted Payment would be permitted pursuant to one or more provisions
described above and/or one or more of the exceptions contained in the definition
of “Permitted Investments,” the Company and the Parent Guarantor may classify
such Investment or Restricted Payment in any manner that complies with this
covenant and may later reclassify any such Investment or Restricted Payment so
long as such Investment or Restricted Payment (as so reclassified) would be
permitted to be made in reliance on the applicable exception as of the date of
such reclassification.

 

(c)   Guarantees. The Parent Guarantor may cause any Subsidiary to execute and
deliver to the Holder and the holders of the Other Notes, a Guarantee Agreement
in the form of Exhibit E attached to the Securities Purchase Agreement pursuant
to which such Subsidiary shall guarantee payment of the Notes.

 

(d)   Limitation on Liens.

 

(i)              Neither the Parent Guarantor nor any of its Subsidiaries may
issue, assume or guarantee any Indebtedness secured by a Lien (other than a
Permitted Lien) upon any asset or property of the Parent Guarantor or such
Subsidiary or on any evidences of Indebtedness or shares of Capital Stock of, or
other ownership interests in, any Subsidiary (regardless of whether the asset,
property, Indebtedness, Capital Stock or ownership interests were acquired
before or after the date hereof).

 

(ii)            For purposes of this Section 10(d), if any Lien would be
permitted pursuant to one or more of the exceptions contained in the definition
of “Permitted Lien,” the Company and the Parent Guarantor may classify such Lien
in any manner that complies with this covenant and may later reclassify any such
Lien so long as such Lien (as so reclassified) would be permitted to be made in
reliance on the applicable exception as of the date of such reclassification.

 

(e)   Notices. The Company shall promptly, but in any event within one (1)
Business Day, notify the Holder in writing whenever an Event of Default (an
“Event of Default Notice”) occurs, and, to the extent required pursuant to
Section 24, the Parent Guarantor shall simultaneously with the delivery of such
notice to the Holder, file a Current Report on Form 8-K with the SEC to state
such fact.

 

 

 



 11 

 

 

(f)    Minimum Cash Covenants. The Parent Guarantor (not including its
Subsidiaries) shall maintain on deposit unrestricted and unencumbered cash
and/or Marketable Securities in an aggregate amount equal to not less than
$25,000,000. In addition, Subsidiaries of the Parent Guarantor, other than (x)
Acacia Research Group, LLC (“ARG”) and (y) the Subsidiary of the Parent
Guarantor, other than ARG, that holds the greatest amount of unrestricted and
unencumbered cash and or Marketable Securities, shall maintain on deposit
unrestricted and unencumbered cash and/or Marketable Securities in an aggregate
amount equal to not less than $25,000,000.

 

(g)   Non-Guarantor Subsidiaries.

 

(i)              The Parent Guarantor shall not permit any of its Subsidiaries
that are not Guarantors (“Non-Guarantor Subsidiaries”) to, directly or
indirectly;

 

(1)   Incur any Indebtedness (including Acquired Indebtedness) or issue any
shares of Disqualified Stock and the Parent Guarantor shall not permit any of
the Non-Guarantor Subsidiaries to issue any shares of Preferred Stock;

 

(2)   assume or guarantee any Indebtedness secured by a Lien upon any asset or
property of such Non-Guarantor Subsidiary or on any evidences of Indebtedness or
shares of Capital Stock of, or other ownership interests in, any Non-Guarantor
Subsidiary (regardless of whether the asset, property, Indebtedness, Capital
Stock or ownership interests were acquired before or after the date hereof);

 

(3)   hire any employees or enter into any leases, except (i) if done by ARG in
the ordinary course of business or (ii) if required by applicable law; and

 

(4)   Except for ARG, engage in any business activities or have any material
properties or liabilities, other than (i) activities related to the maintenance
of its corporate existence, (ii) activities related to their ordinary course
activities of purchasing Intellectual Property, (iii) activities related to
their ordinary course activities of retaining legal counsel to represent such
non-guarantor subsidiary as a plaintiff in Intellectual Property litigation,
(iv) activities to comply with applicable law, (v) transactions among the Parent
Guarantor and its Subsidiaries in their ordinary course of business and (vi)
activities, liabilities and properties incidental to the foregoing clauses (i)
through (v), with all such liabilities in total not to exceed an aggregate of
$5,000,000 among all non-guarantor subsidiaries as a whole and $1,000,000 for
each non-guarantor subsidiary individually, excluding legal and professional
fees and royalty sharing arrangements accrued in the ordinary course of the
patent assertion business.

 

(ii)            ARG may maintain a balance of Cash and Marketable Securities of
no more than $10,000,000 solely in order to conduct its ordinary course business
activities.

 

(11)         VOTE TO ISSUE, OR CHANGE THE TERMS OF, NOTES. The affirmative vote
of the Required Holders at a meeting duly called for such purpose or the written
consent without a meeting of the Required Holders, voting together as a single
class, shall be required for any change or amendment or waiver of any provision
to this Note, any of the Other Notes or any of the Additional Company Notes. Any
change, amendment or waiver by the Company and the Required Holders shall be
binding on the Holder of this Note and all holders of the Other Notes and the
Additional Company Notes. No consideration shall be offered or paid to any of
the holders of Notes or Additional Company Notes to amend or waive or modify any
provision of the Notes, unless the same consideration (other than the
reimbursement of legal fees) is also offered to all of the holders of Notes and
Additional Notes. This provision constitutes a separate right granted to each of
the holders of Notes and Additional Notes by the Company and shall not in any
way be construed as such holders acting in concert or as a group with respect to
the purchase, disposition or voting of securities or otherwise.

 

(12)         TRANSFER. The Holder may offer, sell, assign or transfer all or any
portion of this Note and the accompanying rights hereunder without the consent
of the Company, subject only to the provisions of Section 2(f) of the Securities
Purchase Agreement.

 

 

 



 12 

 

 

(13)         REISSUANCE OF THIS NOTE.

 

(a)             Transfer. If this Note is to be transferred, the Holder shall
surrender this Note to the Company, whereupon the Company will within five (5)
Business Days of such surrender, issue and deliver upon the order of the Holder
a new Note (in accordance with Section 13(d) and subject to Section 3),
registered as the Holder may request, representing the outstanding Principal
being transferred by the Holder and, if less than the entire outstanding
Principal is being transferred, a new Note (in accordance with Section 13(d)) to
the Holder representing the outstanding Principal not being transferred. The
Holder and any assignee, by acceptance of this Note, acknowledge and agree that,
by reason of the provisions of Section 3 following cancellation pursuant to
Section 26 or redemption of any portion of this Note, the outstanding Principal
represented by this Note may be less than the Principal stated on the face of
this Note.

 

(b)   Lost, Stolen or Mutilated Note. Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Note, and, in the case of loss, theft or destruction, of any
indemnification undertaking by the Holder to the Company in customary form (but
without any obligation to post a surety or other bond) and, in the case of
mutilation, upon surrender and cancellation of this Note, the Company shall
execute and deliver to the Holder a new Note (in accordance with Section 13(d))
representing the outstanding Principal within five (5) Business Days of receipt
of such evidence.

 

(c)   Note Exchangeable for Different Denominations. This Note is exchangeable,
upon the surrender hereof by the Holder at the principal office of the Company,
for a new Note or Notes within five (5) Business Days of such surrender (in
accordance with Section 13(d)) representing in the aggregate the outstanding
Principal of this Note, and each such new Note will represent such portion of
such outstanding Principal as is designated by the Holder at the time of such
surrender.

 

(d)             Issuance of New Notes. Whenever the Company is required to issue
a new Note pursuant to the terms of this Note, such new Note (i) shall be of
like tenor with this Note, (ii) shall represent, as indicated on the face of
such new Note, the Principal remaining outstanding (or in the case of a new Note
being issued pursuant to Section 13(a) or Section 13(c), the Principal
designated by the Holder which, when added to the principal represented by the
other new Notes issued in connection with such issuance, does not exceed the
Principal remaining outstanding under this Note immediately prior to such
issuance of new Notes), (iii) shall have an issuance date, as indicated on the
face of such new Note, which is the same as the Issuance Date of this Note, (iv)
shall have the same rights and conditions as this Note, and (v) shall represent
accrued and unpaid Interest and Late Charges, if any, on the Principal and
Interest of this Note, from the Issuance Date.

 

(14)         REMEDIES, CHARACTERIZATIONS, OTHER OBLIGATIONS, BREACHES AND
INJUNCTIVE RELIEF. The remedies provided in this Note shall be cumulative and in
addition to all other remedies available under this Note and any of the other
Transaction Documents at law or in equity (including a decree of specific
performance and/or other injunctive relief). No remedy contained herein shall be
deemed a waiver of compliance with the provisions giving rise to such remedy.
Nothing herein shall limit the Holder’s right to pursue actual and consequential
damages for any failure by the Company or the Parent Guarantor to comply with
the terms of this Note. The Company and the Parent Guarantor covenant to the
Holder that there shall be no characterization concerning this instrument other
than as expressly provided herein. Amounts set forth or provided for herein with
respect to payments, redemption and the like (and the computation thereof) shall
be the amounts to be received by the Holder and shall not, except as expressly
provided herein, be subject to any other obligation of the Company or the Parent
Guarantor (or the performance thereof). Each of the Company and the Parent
Guarantor acknowledges that a breach by it of its obligations hereunder will
cause irreparable harm to the Holder and that the remedy at law for any such
breach may be inadequate. The Company and the Parent Guarantor therefore agree
that, in the event of any such breach or threatened breach, the Holder shall be
entitled, in addition to all other available remedies, to an injunction
restraining any breach, without the necessity of showing economic loss and
without any bond or other security being required.

 

(15)         PAYMENT OF COLLECTION, ENFORCEMENT AND OTHER COSTS. If (a) this
Note is placed in the hands of an attorney for collection or enforcement or is
collected or enforced through any legal proceeding or the Holder otherwise takes
action to collect amounts due under this Note or to enforce the provisions of
this Note or (b) there occurs any bankruptcy, reorganization, receivership of
the Company or the Parent Guarantor or other proceedings affecting Company
creditors’ rights or the Parent Guarantor creditors’ rights and involving a
claim under this Note, then the Company shall pay (and the Parent Guarantor
shall cause the Company to pay) the costs incurred by the Holder for such
collection, enforcement or action or in connection with such bankruptcy,
reorganization, receivership or other proceeding, including, but not limited to,
attorneys’ fees and disbursements.

 

 

 



 13 

 

 

(16)         CONSTRUCTION; HEADINGS. This Note shall be deemed to be jointly
drafted by the Company and the Parent Guarantor and all the Buyers and shall not
be construed against any Person as the drafter hereof. The headings of this Note
are for convenience of reference and shall not form part of, or affect the
interpretation of, this Note.

 

(17)         FAILURE OR INDULGENCE NOT WAIVER. No failure or delay on the part
of the Holder in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege.

 

(18)         DISPUTE RESOLUTION. In the case of a dispute as to the arithmetic
calculation of any Redemption Price, the Company shall pay the applicable
Redemption Price that is not disputed, and the Company shall submit the disputed
arithmetic calculations within two (2) Business Days of the delivery of the
Redemption Notice or other event giving rise to such dispute, as the case may
be, to the Holder. If the Holder and the Company are unable to agree upon such
determination or calculation within three (3) Business Days of such disputed
arithmetic calculation being submitted to the Holder, then the Company shall,
within two (2) Business Days submit the disputed arithmetic calculation of any
Redemption Price to an independent, outside accountant, selected by the Holder
and approved by the Company, such approval not to be unreasonably withheld,
conditioned or delayed. The Company, at its expense, shall cause the accountant
to perform the calculations and notify the Company and the Holder of the results
no later than five (5) Business Days from the time it receives the disputed
calculations. Such accountant’s calculation shall be binding upon all parties
absent demonstrable error.

 

(19)         NOTICES; PAYMENTS.

 

(a)             Notices. Whenever notice is required to be given under this
Note, unless otherwise provided herein, such notice shall be given in accordance
with Section 9(f) of the Securities Purchase Agreement. The Company or the
Parent Guarantor (as applicable) shall provide the Holder with prompt written
notice of all actions taken pursuant to this Note, including in reasonable
detail a description of such action and the reason therefor. Without limiting
the generality of the foregoing, the Company or the Parent Guarantor (as
applicable) shall give written notice to the Holder at least ten (10) Business
Days prior to the date on which the Company or the Parent Guarantor (as
applicable) closes its books or takes a record (A) with respect to any dividend
or distribution upon the Common Stock, (B) with respect to any pro rata
subscription offer to holders of Common Stock or (C) for determining rights to
vote with respect to any Fundamental Transaction or Liquidation Event.

 

(b)             Payments. Whenever any payment of cash is to be made by the
Company to any Person pursuant to this Note, such payment shall be made in
lawful money of the United States of America via wire transfer of immediately
available funds to an account designated by the Holder; provided, that the
Holder, upon written notice to the Company, may elect to receive a payment of
cash in lawful money of the United States of America by a check drawn on the
account of the Company and sent via overnight courier service to such Person at
such address as previously provided to the Company in writing (which address, in
the case of each of the Buyers, shall initially be as set forth on the Schedule
of Buyers attached to the Securities Purchase Agreement). Whenever any amount
expressed to be due by the terms of this Note is due on any day which is not a
Business Day, the same shall instead be due on the next succeeding day which is
a Business Day. Any amount due under the Transaction Documents which is not paid
when due shall result in a late charge being incurred and payable by the Company
in an amount equal to interest on such amount at the rate of six percent (6.0%)
per annum from the date such amount was due until the same is paid in full
(“Late Charge”).

 

(20)         CANCELLATION. After all Principal, any accrued Interest and any
other amounts at any time owed on this Note have been paid in full, this Note
shall automatically be deemed canceled and shall not be reissued, sold or
transferred.

 

(21)         WAIVER OF NOTICE. To the extent permitted by law, the Company and
the Parent Guarantor hereby waive demand, notice, protest and all other demands
and notices in connection with the delivery, acceptance, performance, default or
enforcement of this Note.

 

 

 



 14 

 

 

(22)         GOVERNING LAW; JURISDICTION; JURY TRIAL. This Note shall be
governed by and construed and enforced in accordance with, and all questions
concerning the construction, validity, interpretation and performance of this
Note shall be governed by, the internal laws of the State of New York, without
giving effect to any choice of law or conflict of law provision or rule (whether
of the State of New York or any other jurisdictions) that would cause the
application of the laws of any jurisdictions other than the State of New York.
Each of the Company and the Parent Guarantor hereby irrevocably (i) submits to
the exclusive jurisdiction of the state and federal courts sitting in The City
of New York, Borough of Manhattan, for the adjudication of any dispute hereunder
or in connection herewith or with any transaction contemplated hereby or
discussed herein, and hereby irrevocably waives, and agrees not to assert in any
suit, action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper, and (ii) irrevocably waives personal service of process and consents
to process being served in any such suit, action or proceeding by mailing a copy
thereof to the Company and the Parent Guarantor at the address set forth with
respect to the Parent Guarantor in Section 9(f) of the Securities Purchase
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
Nothing contained herein shall be deemed or operate to preclude the Holder from
bringing suit or taking other legal action against the Company or the Parent
Guarantor in any other jurisdiction to collect on the Company’s or the Parent
Guarantor’s obligations to the Holder, to realize on any collateral or any other
security for such obligations, or to enforce a judgment or other court ruling in
favor of the Holder. EACH OF THE COMPANY AND PARENT GUARANTOR HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS NOTE OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

(23)         Severability. If any provision of this Note is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this Note
so long as this Note as so modified continues to express, without material
change, the original intentions of the Company, the Parent Guarantor and the
Holder as to the subject matter hereof and the prohibited nature, invalidity or
unenforceability of the provision(s) in question does not substantially impair
the respective expectations or reciprocal obligations of the Company, the Parent
Guarantor or the Holder or the practical realization of the benefits that would
otherwise be conferred upon the Company, the Parent Guarantor or the Holder. The
Company, the Parent Guarantor and the Holder will endeavor in good faith
negotiations to replace the prohibited, invalid or unenforceable provision(s)
with a valid provision(s), the effect of which comes as close as possible to
that of the prohibited, invalid or unenforceable provision(s).

 

(24)         DISCLOSURE. Except if an individual affiliated with the Holder
serves on the Board, including pursuant to the Governance Agreement, upon
receipt or delivery by the Parent Guarantor of any notice in accordance with the
terms of this Note, unless the Parent Guarantor has in good faith determined
that the matters relating to such notice do not constitute material, nonpublic
information relating to the Parent Guarantor or any of its Subsidiaries, the
Parent Guarantor shall contemporaneously with any such receipt or delivery
publicly disclose such material, nonpublic information on a Current Report on
Form 8-K or otherwise. In the event that the Parent Guarantor believes that a
notice contains material, nonpublic information relating to the Parent Guarantor
or any of its Subsidiaries, the Parent Guarantor so shall indicate to the Holder
contemporaneously with delivery of such notice, and in the absence of any such
indication, the Holder shall be allowed to presume that all matters relating to
such notice do not constitute material, nonpublic information relating to the
Parent Guarantor or any of its Subsidiaries.

 

(25)         USURY. This Note is subject to the express condition that at no
time shall the Company be obligated or required to pay interest hereunder at a
rate or in an amount which could subject the Holder to either civil or criminal
liability as a result of being in excess of the maximum interest rate or amount
which the Company is permitted by applicable law to contract or agree to pay. If
by the terms of this Note, the Company is at any time required or obligated to
pay interest hereunder at a rate or in an amount in excess of such maximum rate
or amount, the rate or amount of interest under this Note shall be deemed to be
immediately reduced to such maximum rate or amount and the interest payable
shall be computed at such maximum rate or be in such maximum amount and all
prior interest payments in excess of such maximum rate or amount shall be
applied and shall be deemed to have been payments in reduction of the principal
balance of this Note.

 

 

 



 15 

 

 

(26)         CANCELLATION IN CONNECTION WITH SERIES B WARRANT EXERCISE. All or
any portion of the Principal amount outstanding under this Note may, at the
election of the Holder, in its sole and absolute discretion, be surrendered to
the Company from time to time for cancellation in payment of the Other Exercise
Price in accordance with the terms of the Series B Warrants. Any (A) accrued and
unpaid Interest with respect to the Principal amount cancelled pursuant to the
immediately preceding sentence and (B) accrued and unpaid Late Charges, if any,
with respect to such Principal and Interest, shall be paid in cash by wire
transfer of immediately available funds pursuant to wire instructions provided
by the Holder in writing to the Company on the applicable Share Delivery Date
(as defined in the Series B Warrants) and shall not be cancelled in payment of
the Other Exercise Price upon exercise of the Series B Warrants.

 

(27)         CERTAIN DEFINITIONS. For purposes of this Note, the following terms
shall have the following meanings:

 

(a)             “Acquired Indebtedness” means, with respect to any specified
Person:

 

(i)              Indebtedness of any other Person existing at the time such
other Person (a) is merged with or into (or consolidated or otherwise combined
with the Parent Guarantor or any Subsidiary) or (b) became a Subsidiary of such
specified Person, and

 

(ii)            Indebtedness secured by a Lien encumbering any asset acquired by
such specified Person,

 

in each case, including Indebtedness Incurred as consideration in, in
contemplation of, or to provide all or any portion of the funds or credit
support utilized to consummate, the transaction or series of related
transactions pursuant to which such Subsidiary became a Subsidiary or was
otherwise acquired by such Person, or such asset was acquired by such Person, as
applicable.

 

(b)             “Additional Closing Date” shall have the meaning ascribed to
such term in the Securities Purchase Agreement.

 

(c)             “Additional Company Notes” means: (i) all Senior Secured Notes,
if any, issued by the Company pursuant to the Securities Purchase Agreement on
an Additional Closing Date that is not the Issuance Date, (ii) all Senior
Secured Notes, if any, issued by the Company in an Exchange (as defined in the
Certificate of Designations).

 

(d)             “Additional Notes” means the Additional Company Notes and the
Additional Parent Guarantor Notes.

 

(e)             “Additional Parent Guarantor Notes” means: (i) all Senior
Secured Notes, if any, issued by the Parent Guarantor pursuant to the Securities
Purchase Agreement on an Additional Closing Date that is not the Issuance Date,
(ii) all Senior Secured Notes, if any, issued by the Parent Guarantor in an
Exchange (as defined in the Certificate of Designations) and (iii) all
Stockholders Notes.

 

(f)              “Additional Securities” means (i) the Additional Notes and (ii)
all Series A Preferred Shares issued by the Parent Guarantor pursuant to the
Securities Purchase Agreement on the Initial Closing Date.

 

(g)             “Affiliate” shall have the meaning ascribed to such term in Rule
405 of the Securities Act.

 

(h)             “Approved Investment” shall have the meaning ascribed to such
term in the Securities Purchase Agreement.

 

(i)              “Available Amount Basket” means an amount equal to
(i) $100,000,000 minus (ii) the amount of (A) Permitted Debt then outstanding
incurred pursuant to Section 10(a)(i)(1) or Section 10(a)(i)(22), (B) the
cumulative amount of all liabilities of any Non-Guarantor Subsidiaries,
including any liabilities of such Non-Guarantor Subsidiaries appearing on the
balance sheet of the Parent Guarantor as of the latest date for which financial
statements are available and any liabilities of any Non-Guarantor Subsidiaries
to the Parent Guarantor or any other Subsidiary of the Parent Guarantor and (C)
the aggregate amount of cash, Cash Equivalents and Marketable Securities held by
Non-Guarantor Subsidiaries.

 

 

 



 16 

 

 

(j)              “Board” means the Board of Directors of the Parent Guarantor.

 

(k)             “Business Day” means any day other than Saturday, Sunday or
other day on which commercial banks in The City of New York are authorized or
required by law to remain closed.

 

(l)              “Buyer” shall have the meaning ascribed to such term in the
Securities Purchase Agreement.

 

(m)           “Capital Stock” means:

 

(i)              in the case of a corporation, corporate stock;

 

(ii)            in the case of an association or business entity, any and all
shares, interests, participations, rights or other equivalents (however
designated) of corporate stock;

 

(iii)          in the case of a partnership or limited liability company,
partnership or membership interests (whether general or limited); and

 

(iv)           any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.

 

(n)             “Cash Equivalents” means:

 

(i)              U.S. Dollars, pounds sterling, euros, the national currency of
any participating member state of the European Union or, in the case of any
foreign Subsidiary, such local currencies held by it from time to time in the
ordinary course of business;

 

(ii)            securities issued or directly and fully guaranteed or insured by
the government of the United States or any country that is a member of the
European Union or any agency or instrumentality thereof in each case with
maturities not exceeding two (2) years from the date of acquisition;

 

(iii)          certificates of deposit, time deposits and eurodollar time
deposits with maturities of one year or less from the date of acquisition,
bankers’ acceptances, in each case with maturities not exceeding one year, and
overnight bank deposits, in each case with any commercial bank having capital
and surplus in excess of $500 million, or the foreign currency equivalent
thereof, and whose long-term debt is rated “A” or the equivalent thereof by
Moody’s or S&P (or reasonably equivalent ratings of another internationally
recognized ratings agency);

 

(iv)           repurchase obligations for underlying securities of the types
described in clauses (ii) and (iii) above entered into with any financial
institution meeting the qualifications specified in clause (iii) above;

 

(v)             commercial paper issued by a corporation (other than an
Affiliate of the Parent Guarantor) rated at least “A-1” or the equivalent
thereof by Moody’s or S&P (or reasonably equivalent ratings of another
internationally recognized ratings agency) and in each case maturing within one
year after the date of acquisition;

 

(vi)           readily marketable direct obligations issued by any state of the
United States of America or any political subdivision thereof having one of the
two highest rating categories obtainable from either Moody’s or S&P (or
reasonably equivalent ratings of another internationally recognized ratings
agency) in each case with maturities not exceeding two (2) years from the date
of acquisition;

 

(vii)         Indebtedness issued by Persons with a rating of “A” or higher from
S&P or “A-2” or higher from Moody’s in each case with maturities not exceeding
two (2) years from the date of acquisition; and

 

 

 



 17 

 

 

(viii)       investment funds investing at least 95% of their assets in
securities of the types described in clauses (i) through (vii) above.

 

(o)             “Certificate of Designations” has the meaning ascribed to such
term in the Securities Purchase Agreement.

 

(p)             “Change of Control” means any Fundamental Transaction, other
than (i) an Approved Investment, (ii) any reorganization, recapitalization or
reclassification of Common Stock in which holders of the Parent Guarantor’s
voting power immediately prior to such reorganization, recapitalization or
reclassification continue after such reorganization, recapitalization or
reclassification to hold publicly traded securities and, directly or indirectly,
are, in all material respects, the holders of the voting power of the surviving
entity (or entities with the authority or voting power to elect the members of
the board of directors (or their equivalent if other than a corporation) of such
entity or entities) after such reorganization, recapitalization or
reclassification or (iii) pursuant to a migratory merger effected solely for the
purpose of changing the jurisdiction of incorporation of the Parent Guarantor;
provided, however, that a Change of Control will be deemed not to have occurred
if ninety percent (90%) or more of the consideration in the transaction or
transactions which otherwise would constitute a Change of Control consists of
shares of common stock, depositary receipts or other certificates representing
common equity interests traded or to be traded immediately following such
transaction on an Eligible Market.

 

(q)             “Collateral” shall have the meaning ascribed to such term in the
Security Documents.

 

(r)              “Collateral Agent” shall have the meaning ascribed to such term
in the Securities Purchase Agreement.

 

(s)             “Common Stock” means (i) the Parent Guarantor’s shares of common
stock, par value $0.001 per share and (ii) any capital stock into which such
Common Stock shall be changed or any capital stock resulting from a
reorganization, recapitalization or reclassification of such Common Stock.

 

(t)              “Consolidated” means, when used to modify a financial term,
test, statement, or report of a Person, the application or preparation of such
term, test, statement or report (as applicable) based upon the consolidation, in
accordance with GAAP, of the financial condition or operating results of such
Person and its Subsidiaries.

 

(u)             “Credit Facilities” means one or more debt facilities or other
financing arrangements (including, without limitation, commercial paper
facilities or indentures) providing for revolving credit loans, term loans,
letters of credit or other long-term indebtedness, including any notes,
mortgages, guarantees, collateral documents, instruments and agreements executed
in connection therewith, and any amendments, supplements, modifications,
extensions, renewals, restatements or refundings thereof and any indentures or
credit facilities or commercial paper facilities that replace, refund or
refinance any part of the loans, notes, other credit facilities or commitments
thereunder, including any such replacement, refunding or refinancing facility or
indenture that increases the amount permitted to be borrowed thereunder or
alters the maturity thereof or adds Subsidiaries as additional borrowers or
guarantors thereunder and whether by the same or any other agent, lender or
group of lenders.

 

(v)             “Customary Intercreditor Agreement” means (a) to the extent
executed in connection with the incurrence or assumption of secured
Indebtedness, the Liens on the Collateral securing such Indebtedness which are
intended to rank equal in priority to the Liens on the Collateral securing the
Securities and the Guarantees (but without regard to the control of remedies), a
customary intercreditor agreement in form and substance reasonably acceptable to
the Required Holders and the Company, which agreement shall provide that the
Liens on the Collateral securing such Indebtedness shall rank equal in priority
to the Liens on the Collateral securing the Securities and the Guarantees (but
without regard to the control of remedies) and (b) to the extent executed in
connection with the incurrence or assumption of secured Indebtedness, the Liens
on the Collateral securing such Indebtedness which are intended to rank junior
(or senior, as applicable) in priority to the Liens on the Collateral securing
the Securities and the Guarantees, a customary intercreditor agreement in form
and substance reasonably acceptable to the Required Holders and the Company,
which agreement shall provide that the Liens on the Collateral securing such
Indebtedness shall rank junior (or senior, as applicable) in priority to the
Lien on the Collateral securing the Securities and the Guarantees.

 

 

 



 18 

 

 

(w)           “Designee” means Starboard Value LP or any of its Affiliates.

 

(x)             “Disqualified Stock” means, with respect to any Person, any
Capital Stock of such Person which, by its terms (or by the terms of any
security into which it is convertible or for which it is redeemable or
exchangeable), or upon the happening of any event:

 

(i)              matures or is mandatorily redeemable for cash or in exchange
for Indebtedness, pursuant to a sinking fund obligation or otherwise (other than
as a result of a change of control or asset sale; provided that the relevant
asset sale or change of control provisions, taken as a whole, are no more
favorable in any material respect to holders of such Capital Stock than the
asset sale and change of control provisions applicable to the Notes and the
Additional Notes and any purchase requirement triggered thereby may not become
operative until (or contemporaneously with) compliance with the asset sale and
change of control provisions applicable to the Notes and the Additional Notes
(including the purchase of any Notes and Additional Notes tendered pursuant
thereto)),

 

(ii)            is convertible or exchangeable for Indebtedness or Disqualified
Stock at the option of the holder thereof, or

 

(iii)          is redeemable at the option of the holder thereof, in whole or in
part,

 

in each case prior to ninety one (91) days after the maturity date of the Notes
and the Additional Notes; provided, however, that only the portion of Capital
Stock which so matures or is mandatorily redeemable, is so convertible or
exchangeable or is so redeemable at the option of the holder thereof prior to
such date shall be deemed to be Disqualified Stock; provided, further, however,
that if such Capital Stock is issued to any employee or to any plan for the
benefit of employees of the Parent Guarantor, the Company or any of their
respective Subsidiaries or by any such plan to such employees, such Capital
Stock shall not constitute Disqualified Stock solely because it may be required
to be repurchased by the Parent Guarantor or the Company in order to satisfy
applicable statutory or regulatory obligations or as a result of such employee’s
termination, death or disability; provided, further, that any class of Capital
Stock of such Person that by its terms authorizes such Person to satisfy its
obligations thereunder by delivery of Capital Stock that is not Disqualified
Stock shall not be deemed to be Disqualified Stock.

 

(y)   “Eligible Market” means the Principal Market, The New York Stock Exchange,
The Nasdaq Capital Market, The Nasdaq Global Market or the NYSE American.

 

(z)             “Equity Interests” means Capital Stock and all warrants, options
or other rights to acquire Capital Stock (but excluding any debt security that
is convertible into, or exchangeable for, Capital Stock other than the
Stockholders Notes).

 

(aa)          “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

 

(bb)         “Exchange Agreement” means that certain Exchange Agreement dated as
of June [30], 2020 by and among the Company, the Parent Guarantor and the
Designee.

 

(cc)          “Exchanged Notes” means those certain senior secured notes issued
by the Parent Guarantor pursuant to the Securities Purchase Agreement on the
Original Issuance Date that were exchanged for the Notes by the holders thereof
on the Issuance Date.

 

(dd)         “Fair Market Value” means, with respect to any asset or property,
the price which could be negotiated in an arm’s-length, free market transaction,
for cash, between a willing seller and a willing and able buyer, neither of whom
is under undue pressure or compulsion to complete the transaction, as determined
by the Company in its good faith discretion. “Fair Market Value” may be (but
need not be) conclusively established by means of resolutions of the Board
setting out such Fair Market Value as determined by the Board in good faith.

 

 

 



 19 

 

 

(ee)          “Finance Lease Obligation” means, at the time any determination
thereof is to be made, the amount of the liability in respect of a finance lease
that would at such time be required to be capitalized and reflected as a
liability on a balance sheet (excluding the footnotes thereto) in accordance
with GAAP as in effect as of the applicable time of determination.

 

(ff) “Fundamental Transaction” means (A) that the Parent Guarantor or the
Company shall, directly or indirectly, including through Subsidiaries,
Affiliates or otherwise, in one or more related transactions, (i) consolidate or
merge with or into (whether or not the Parent Guarantor or the Company is the
surviving corporation) another Subject Entity, or (ii) sell, assign, transfer,
convey or otherwise dispose of all or substantially all of the properties or
assets of the Parent Guarantor, the Company or any of their respective
“significant subsidiaries” (as defined in Rule 1-02 of Regulation S-X) to one or
more Subject Entities, or (iii) make, or allow one or more Subject Entities to
make, or allow the Parent Guarantor or the Company to be subject to or have its
Common Stock be subject to or party to one or more Subject Entities making, a
purchase, tender or exchange offer that is accepted by the holders of more than
either (x) 50% of the outstanding shares of Common Stock, (y) 50% of the
outstanding shares of Common Stock calculated as if any shares of Common Stock
held by all Subject Entities making or party to, or Affiliated with any Subject
Entities making or party to, such purchase, tender or exchange offer were not
outstanding; or (z) such number of shares of Common Stock such that all Subject
Entities making or party to, or Affiliated with any Subject Entity making or
party to, such purchase, tender or exchange offer, become collectively the
beneficial owners (as defined in Rule 13d-3 under the Exchange Act) of more than
50% of the outstanding shares of Common Stock, or (iv) consummate a stock
purchase agreement or other business combination (including, without limitation,
a reorganization, recapitalization, spin-off or scheme of arrangement) with one
or more Subject Entities whereby all such Subject Entities, individually or in
the aggregate, acquire, either (x) more than 50% of the outstanding shares of
Common Stock, (y) more than 50% of the outstanding shares of Common Stock
calculated as if any shares of Common Stock held by all the Subject Entities
making or party to, or Affiliated with any Subject Entity making or party to,
such stock purchase agreement or other business combination were not
outstanding; or (z) such number of shares of Common Stock such that the Subject
Entities become collectively the beneficial owners (as defined in Rule 13d-3
under the Exchange Act) of more than 50% of the outstanding shares of Common
Stock, or (v) reorganize, recapitalize or reclassify its Common Stock, (B)
that the Parent Guarantor or the Company shall, directly or indirectly,
including through Subsidiaries, Affiliates or otherwise, in one or more related
transactions, allow any Subject Entity individually or the Subject Entities in
the aggregate to be or become the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, whether through acquisition,
purchase, assignment, conveyance, tender, tender offer, exchange, reduction in
outstanding shares of Common Stock, merger, consolidation, business combination,
reorganization, recapitalization, spin-off, scheme of arrangement,
reorganization, recapitalization or reclassification or otherwise in any manner
whatsoever, of either (x) more than 50% of the aggregate ordinary voting power
represented by issued and outstanding shares of Common Stock, (y) more than 50%
of the aggregate ordinary voting power represented by issued and outstanding
shares of Common Stock not held by all such Subject Entities as of the
Subscription Date calculated as if any shares of Common Stock held by all such
Subject Entities were not outstanding, or (z) a percentage of the aggregate
ordinary voting power represented by issued and outstanding shares of Common
Stock or other equity securities of the Parent Guarantor or the Company, as
applicable, sufficient to allow such Subject Entities to effect a statutory
short form merger or other transaction requiring other stockholders of the
Parent Guarantor or the Company, as applicable, to surrender their shares of
Common Stock without approval of the stockholders of the Parent Guarantor or the
Company, as applicable, or (C) that the Parent Guarantor or the Company shall,
directly or indirectly, including through Subsidiaries, Affiliates or otherwise,
in one or more related transactions, the issuance of or the entering into any
other instrument or transaction structured in a manner to circumvent, or that
circumvents, the intent of this definition in which case this definition shall
be construed and implemented in a manner otherwise than in strict conformity
with the terms of this definition to the extent necessary to correct this
definition or any portion of this definition which may be defective or
inconsistent with the intended treatment of such instrument or transaction.

 

(gg)         “GAAP” means generally accepted accounting principles in the United
States set forth in the opinions and pronouncements of the Accounting Principles
Board and the American Institute of Certified Public Accountants and statements
and pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession, in the United States, consistently applied during the periods
involved. For the avoidance of doubt the terms “consolidated” and “Consolidated”
with respect to any Person shall mean such Person consolidated with its
Subsidiaries.

 

(hh)         “Governance Agreement” shall have the meaning ascribed to such term
in the Securities Purchase Agreement.

 

(ii)            “Group” means a “group” as that term is used in Section 13(d) of
the Exchange Act and as defined in Rule 13d-5 thereunder.

 

 

 



 20 

 

 

(jj)            “Guarantee” shall have the meaning ascribed to such term in the
Securities Purchase Agreement.

 

(kk)         “Guarantor” shall have the meaning ascribed to such term in the
Securities Purchase Agreement. For the avoidance of doubt, as of the Issuance
Date the Parent Guarantor is the sole Guarantor.

 

(ll)            “Hedging Obligations” means, with respect to any Person, the
obligations of such Person under (1) currency exchange, interest rate or
commodity swap agreements, currency exchange, interest rate or commodity cap
agreements and currency exchange, interest rate or commodity collar agreements
and (2) other agreements or arrangements designed to protect such Person against
fluctuations in currency exchange, interest rates or commodity prices.

 

(mm)     “Incur” (including, with correlative meaning, the term “Incurrence”)
means issue, assume, guarantee, incur or otherwise become liable
for; provided, however, that any Indebtedness or Equity Interests of a Person
existing at the time such Person becomes a Subsidiary (whether by merger,
consolidation, acquisition or otherwise) shall be deemed to be Incurred by such
Person at the time it becomes a Subsidiary.

 

(nn)         “Indebtedness” means, with respect to any Person, without
duplication: (1) the principal and premium (if any) of any indebtedness of such
Person, whether or not contingent, (a) in respect of borrowed money, (b)
evidenced by bonds, notes, debentures or similar instruments or letters of
credit or bankers’ acceptances (or, without duplication, reimbursement
agreements in respect thereof), with the amount of letters of credit and
bankers’ acceptances being the amount equal to the amount available to be drawn,
(c) representing the deferred and unpaid purchase price of any property (except
trade payables and similar obligations) which purchase price is due more than
one year after the later of the date of placing the property in service or
taking delivery and title thereto, or (d) in respect of Finance Lease
Obligations, if and to the extent that any of the foregoing indebtedness (other
than letters of credit) would appear as a liability on a balance sheet
(excluding the footnotes thereto) of such Person prepared in accordance with
GAAP as in effect on the applicable date of determination; (2) to the extent not
otherwise included, any obligation of such Person to be liable for, or to pay,
as obligor, guarantor or otherwise, on the Indebtedness of another Person (other
than by endorsement of negotiable instruments for collection in the ordinary
course of business); and (3) to the extent not otherwise included, the principal
component of Indebtedness of another Person secured by a Lien on any asset owned
by such Person (whether or not such Indebtedness is assumed by such Person);
provided, however, that the amount of such Indebtedness will be the lesser of:
(a) the Fair Market Value of such asset at such date of determination, and (b)
the amount of such Indebtedness of such other Person.

 

(oo)         “Initial Closing Date” shall have the meaning ascribed to such term
in the Securities Purchase Agreement.

 

(pp)         “Intellectual Property” has the meaning ascribed to such term in
the Security Agreement.

 

(qq)         “Interest Rate” means 6.00% per annum, subject to adjustment as set
forth in Section 2.

 

(rr)           “Investments” means, with respect to any Person, all investments
by such Person in other Persons (including Affiliates) in the form of loans
(including guarantees), advances or capital contributions (excluding accounts
receivable, trade credit and advances to customers and suppliers and commission,
travel and similar advances to officers, employees and consultants made in the
ordinary course of business), purchases or other acquisitions for consideration
of Indebtedness, Equity Interests or other securities issued by any other
Person.

 

(ss)           “Investment Grade Securities” means:

 

(i)              securities issued or directly and fully guaranteed or insured
by the U.S. government or any agency or instrumentality thereof (other than Cash
Equivalents) and in each case with maturities not exceeding two (2) years from
the date of acquisition,

 

 

 



 21 

 

 

(ii)            securities that have a rating equal to or higher than Baa3 (or
the equivalent) by Moody’s or BBB- (or the equivalent) by S&P, or, if Moody’s or
S&P ceases to rate the securities for reasons outside of the Company’s control,
an equivalent rating by any other “nationally recognized statistical rating
organization,” as such term is defined under Section 3(a)(62) under the Exchange
Act selected by the Company as a replacement agency for Moody’s or S&P, as the
case may be,

 

(iii)          investments in any fund that invests at least 95% of its assets
in investments of the type described in clauses (i) and (ii) which fund may also
hold immaterial amounts of cash pending investment and/or distribution, and

 

(iv)           corresponding instruments in countries other than the United
States customarily utilized for high quality investments and in each case with
maturities not exceeding two (2) years from the date of acquisition.

 

(tt)            “Lien” means any mortgage, pledge, hypothecation, assignment,
deposit, arrangement, encumbrance, security interest, lien (statutory or
otherwise), or preference, priority or other security or similar agreement or
preferential arrangement of any kind or nature whatsoever (including, without
limitation, any conditional sale or other title retention agreement having
substantially the same economic effect as any of the foregoing); provided that
in no event shall an operating lease be deemed to constitute a Lien.

 

(uu)         “Liquidation Event” means the voluntary or involuntary liquidation,
dissolution or winding up of the Parent Guarantor or such Subsidiaries the
assets of which constitute all or substantially all of the assets of the
business of the Parent Guarantor and its Subsidiaries taken as a whole, in a
single transaction or series of transactions, or adoption of any plan for the
same.

 

(vv)         “Make-Whole Amount” means the excess of:

 

(1)   the present value at such Change of Control Redemption Date of (i) the
applicable Redemption Amount of the Notes being redeemed, plus (ii) all required
Interest payments due on such Notes through the Maturity Date (excluding accrued
but unpaid interest), computed using a discount rate equal to the Treasury Rate
as of such Change of Control Redemption Date plus 50 basis points; over

 

(2)   the then outstanding Principal amount of this Note.

 

(ww)      “Marketable Securities” means, any readily marketable equity
securities (i) that are traded on an Eligible Market or the Principal Market,
(ii) that are eligible for sale without restriction or limitation pursuant to
Rule 144 and without the requirement to be in compliance with Rule 144(c)(1) (or
any successor thereto) promulgated under the Securities Act, (iii) that are not
subject to any trading restriction by virtue of possession by the Parent
Guarantor or any Subsidiary of any material, nonpublic information about the
issuer of such equity securities, (iv) with respect to which the Parent
Guarantor or any Subsidiary is not filing a Schedule 13D pursuant to Section 13
of the Exchange Act and the rules and regulations promulgated thereunder, (v)
with respect to which the Parent Guarantor or any Subsidiary is not subject to
Section 16 of the Exchange Act and (vi) that are issued by an issuer having a
total equity market capitalization of not less than $75,000,000.

 

(xx)         “Moody’s” means Moody’s Investors Services, Inc. or any successor
to the rating agency business thereof.

 

(yy)         “Obligations” means any principal, interest, premium, if any,
penalties, fees, indemnifications, reimbursements, expenses, damages or other
liabilities or amounts payable under the documentation governing or otherwise in
respect of any Indebtedness.

 

(zz)          “Obligors” means the Company, the Guarantors and the Pledged
Subsidiaries.

 

(aaa)       “Officer” means, with respect to any Person, the Chairman of the
Board, Chief Executive Officer, Chief Financial Officer, President, any
Executive Vice President, Senior Vice President or Vice President (whether or
not designated by a number or a word or words added before or after the title
“Vice President”), the Treasurer, the Secretary or the Assistant Secretary of
such Person, or any direct or indirect parent of such Person, as applicable, or
other Person performing such functions, regardless of title or designated as an
“Officer” by the Board of Directors for purposes of this Note.

 

 

 



 22 

 

 

(bbb)      “Officer’s Certificate” means a certificate signed on behalf of the
Company and the Parent Guarantor by an Officer of the Company and an Officer of
the Parent Guarantor and delivered to the Holder.

 

(ccc)       “Original Issuance Date” means June 4, 2020.

 

(ddd)      “Other Exercise Price” shall have the meaning ascribed to such term
in the Series B Warrants.

 

(eee)       “Parent Entity” of a Person means an entity that, directly or
indirectly, controls the applicable Person, including such entity whose common
capital stock or equivalent equity security is quoted or listed on an Eligible
Market (or, if so elected by the Required Holders, any other market, exchange or
quotation system), or, if there is more than one such Person or such entity, the
Person or such entity designated by the Required Holders or in the absence of
such designation, such Person or entity with the largest public market
capitalization as of the date of consummation of the Fundamental Transaction.

 

(fff)         “Parent Guarantee” means that certain guarantee agreement entered
into by the Parent Guarantor as of the Issuance Date.

 

(ggg)      “Parent Guarantor” means Acacia Research Corporation, a Delaware
corporation.

 

(hhh)      “Permitted Investments” means:

 

(i)              any Investment in the Parent Guarantor or the Company
(including the Notes and the Additional Notes);

 

(ii)            any Investment in cash or Cash Equivalents, Investment Grade
Securities or Marketable Securities, provided that such assets constitute
Collateral;

 

(iii)          any Approved Investment;

 

(iv)           any Investment (x) existing on the Subscription Date, (y) made
pursuant to binding commitments (whether or not subject to conditions) in effect
on the Subscription Date or (z) that replaces, refinances, refunds, renews or
extends any Investment described under either of the immediately preceding
clauses (x) or (y), provided that any such Investment is in an amount that does
not exceed the amount replaced, refinanced, refunded, renewed or extended unless
required by the terms of the Investment or otherwise permitted hereunder;

 

(v)             any Investment acquired by the Parent Guarantor or any of its
Subsidiaries (a) in exchange for any other Investment or accounts receivable
held by the Parent Guarantor or any such Subsidiary in connection with or as a
result of a bankruptcy, workout, reorganization or recapitalization of the
Parent Guarantor or such other Investment or accounts receivable, (b) in
satisfaction of judgments against other Persons, or (c) as a result of a
foreclosure by the Parent Guarantor or any of its Subsidiaries with respect to
any secured Investment or other transfer of title with respect to any secured
Investment in default;

 

(vi)           Hedging Obligations entered into (1) for the purpose of fixing,
managing or hedging interest rate risk with respect to any Indebtedness that is
permitted by the terms of this Note to be outstanding; (2) for the purpose of
fixing, managing or hedging currency exchange rate risk with respect to any
currency exchanges; or (3) for the purpose of fixing, managing or hedging
commodity price risk with respect to any commodity purchases;

 

(vii)         Investments the payment for which consists of Equity Interests of
the Parent Guarantor (other than Disqualified Stock);

 

(viii)       guarantees issued in accordance with Section 10(a);

 

 

 



 23 

 

 

(ix)           any Investment by (A) the Company in the Parent Guarantor, (B)
Guarantors in other Guarantors or (C) Pledged Subsidiaries (other than the
Company and any Guarantor) in other Pledged Subsidiaries; provided that such
Pledged Subsidiary into which such Investment is made has no material
third-party liabilities and is not engaging in any activities or aware of any
event that would reasonably be expected to lead to a material third-party
liability;

 

(x)             Investments consisting of purchases and acquisitions of (i)
inventory, supplies, materials and equipment by a Guarantor, (ii) Intellectual
Property assets or (iii) contract rights, royalty rights, revenue streams,
licenses or leases of Intellectual Property, in each case in the ordinary course
of business and, with respect to clauses (ii) and (iii), in an aggregate amount
since the Original Issuance Date not to exceed $50,000,000;

 

(xi)           any Investment in a Receivables Subsidiary or any Investment by a
Receivables Subsidiary in any other Person in connection with a Qualified
Receivables Financing, including Investments of funds held in accounts permitted
or required by the arrangements governing such Qualified Receivables Financing
or any related Indebtedness; provided, however, that any Investment in a
Receivables Subsidiary is in the form of cash, a Purchase Money Note,
contribution of additional receivables or an equity interest;

 

(xii)         Investments of a Guarantor acquired after the Subscription Date or
of an entity merged into or consolidated with a Guarantor in a transaction that
is not prohibited by Section 5(a) after the Subscription Date to the extent that
such Investments were not made in contemplation of such acquisition, merger or
consolidation and were in existence on the date of such acquisition, merger or
consolidation;

 

(xiii)       Investments in receivables owing to the Parent Guarantor or any
Subsidiary created or acquired in the ordinary course of business;

 

(xiv)       advances in the form of a prepayment of expense to vendors,
suppliers and trade creditors consistent with their past practices, so long as
such expenses were incurred in the ordinary course of business;

 

(xv)         Investment in or repurchases of this Note, the Other Notes, the
Additional Notes, the Series A Preferred Shares or the Warrants;

 

(xvi)       Investments resulting from the acquisition of a Person, otherwise
permitted by this Note, which Investments at the time of such acquisition were
held by the acquired Person and were not acquired in contemplation of the
acquisition of such Person;

 

(xvii)     Investments consisting of earnest money deposits required in
connection with a purchase agreement, or letter of intent, or other acquisitions
to the extent not otherwise prohibited by this Note; and

 

(xviii)    contributions to a “rabbi” trust for the benefit of employees or
other grantor trust subject to claims of creditors in the case of a bankruptcy
of the Parent Guarantor.

 

(iii)          “Permitted Liens” means, with respect to any Person:

 

(i)              Liens existing on the Subscription Date;

 

(ii)            Liens affecting property of a corporation or other entity
existing at the time it becomes a Subsidiary or at the time it is merged into or
consolidated with the Parent Guarantor or a Subsidiary (provided that such Liens
are not incurred in connection with, or in contemplation of, such entity
becoming a Subsidiary or such merger or consolidation and do not extend to or
cover property of the Parent Guarantor or any Subsidiary other than property of
the entity so acquired or which becomes a Subsidiary);

 

 

 



 24 

 

 

(iii)          Liens (including purchase money Liens) existing at the time of
acquisition thereof on property acquired after the Subscription Date or to
secure Indebtedness Incurred prior to or, at the time of the acquisition thereof
for the purpose of financing all or part of the purchase price of property
acquired after the Subscription Date (provided that such Liens do not extend to
or cover any property of the Parent Guarantor or any of its Subsidiaries other
than the property so acquired);

 

(iv)           Liens on any property acquired, developed, constructed or
otherwise improved by the Parent Guarantor or any Subsidiary of the Parent
Guarantor (including Liens on the Equity Interests of any Subsidiary of the
Parent Guarantor and substantially all assets of such Subsidiary, in each case
to the extent such property constitutes substantially all of the business of
such Subsidiary) to secure or provide for the payment of any part of the
purchase price of the property or the cost of the development, construction or
improvement thereof (including architectural, engineering, financing,
consultant, advisor and legal fees and preopening costs), or any Indebtedness
incurred to provide funds for such purposes, or any Lien on any such property
existing at the time of acquisition thereof;

 

(v)             Liens which secure Indebtedness or other obligations of a
Guarantor owing to a Guarantor permitted to be Incurred in accordance with
Section 10(a), which may be senior, pari passu or junior in right of payment and
priority to the security interests established by the Security Documents in
accordance with a Customary Intercreditor Agreement;

 

(vi)           Liens to government entities, including pollution control or
industrial revenue bond financing;

 

(vii)         Liens required by any contract or statute in order to permit the
Parent Guarantor or a Subsidiary of the Parent Guarantor to perform any contract
or subcontract made by it with or at the request of a governmental entity;

 

(viii)       mechanic’s, materialman’s, carrier’s or other like Liens, arising
in the ordinary course of business;

 

(ix)           Liens for taxes or assessments and similar charges;

 

(x)             zoning restrictions, easements, licenses, covenants,
reservations, restrictions on the use of real property and certain other minor
irregularities of title;

 

(xi)           Liens required by an escrow agreement in connection with the
incurrence of Indebtedness otherwise permitted under this Agreement;

 

(xii)         pledges or deposits by such Person under workmen’s compensation
laws, unemployment insurance laws or similar legislation, or good faith deposits
in connection with bids, tenders, contracts (other than for the payment of
Indebtedness) or leases to which such Person is a party, or deposits to secure
public or statutory obligations of such Person or deposits of cash or U.S.
government bonds to secure surety or appeal bonds to which such Person is a
party, or deposits as security for contested taxes or import duties or for the
payment of rent, in each case Incurred in the ordinary course of business;

 

(xiii)       Liens on specific items of inventory or other goods and proceeds of
any Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods;

 

(xiv)       leases and subleases of real property which do not materially
interfere with the ordinary conduct of the business of the Parent Guarantor or
any of its Subsidiaries;

 

(xv)         Liens securing cash management services (and other “bank products”)
in the ordinary course of business;

 

 

 



 25 

 

 

(xvi)       Liens on equipment of the Parent Guarantor or any Subsidiary of the
Parent Guarantor granted in the ordinary course of business to the Parent
Guarantor’s or such Subsidiary’s client or supplier at which such equipment is
located;

 

(xvii)     Liens securing Indebtedness incurred pursuant to clause (1) of
Section 10(a)(i) plus in the case of any such Indebtedness that is amended,
extended, renewed, restated, refunded, replaced, refinanced, supplemented,
modified or otherwise changed which is secured by a Lien permitted under this
clause (xvii) or a portion thereof, the aggregate amount of fees, underwriting
discounts, accrued and unpaid interest, premiums and other costs and expenses
incurred in connection with such amendment, extension, renewal, restatement,
refunding, replacement, refinancing, supplement, modification or change;

 

(xviii)    Liens securing the Securities and the Guarantees;

 

(xix)       Liens on accounts receivable and related assets of the type
specified in the definition of “Receivables Financing” Incurred in connection
with a Qualified Receivables Financing;

 

(xx)         (a) judgment and attachment Liens and Liens arising out of decrees,
orders and awards, in each case, to the extent not giving rise to an Event of
Default and (b) notices of lis pendens and associated rights related to
litigation being contested in good faith by appropriate proceedings that have
the effect of preventing the forfeiture or sale of the property or assets
subject to such notices and rights and for which adequate reserves have been
made to the extent required by GAAP;

 

(xxi)       Liens (i) on cash advances in favor of the seller of any property to
be acquired in an Investment permitted pursuant to Permitted Investments to be
applied against the purchase price for such Investment, and (ii) consisting of
an agreement to sell any property in an asset sale permitted under this Note;

 

(xxii)     Liens securing Indebtedness permitted under clause (22) of the
definition of Permitted Debt; and

 

(xxiii)    any extension, renewal, replacement, restructuring, refinancing or
other modification of any Indebtedness secured by a Lien permitted by any of the
foregoing clauses (i) through (xxii).

 

(jjj)          “Person” means an individual, a limited liability company, a
partnership (limited or general), a joint venture, a corporation, a trust, an
unincorporated organization, any other entity and a government or any department
or agency thereof.

 

(kkk)      “Pledged Subsidiaries” means those certain Subsidiaries whose Equity
Interests (as defined in the Security Documents) are Pledged Shares (as defined
in the Security Documents).

 

(lll)             “Preferred Stock” means any Equity Interest with preferential
right of payment of dividends or upon liquidation, dissolution or winding up.

 

(mmm)   “Principal Market” means The Nasdaq Global Select Market.

 

(nnn)      “Purchase Money Note” means a promissory note of a Receivables
Subsidiary evidencing a line of credit, which may be irrevocable, from the
Parent Guarantor or any Subsidiary of the Parent Guarantor to a Receivables
Subsidiary in connection with a Qualified Receivables Financing, which note is
intended to finance that portion of the purchase price that is not paid by cash
or a contribution of equity.

 

(ooo)      “Qualified Receivables Financing” means any Receivables Financing of
a Receivables Subsidiary that meets the following conditions:

 

 

 



 26 

 

 

(i)              the Board shall have determined in good faith that such
Qualified Receivables Financing (including financing terms, covenants,
termination events and other provisions) is in the aggregate economically fair
and reasonable to the Parent Guarantor and the Receivables Subsidiary,

 

(ii)            all sales of accounts receivable and related assets to and by
the Receivables Subsidiary are made at Fair Market Value, and

 

(iii)          the financing terms, covenants, termination events and other
provisions thereof shall be market terms (as determined in good faith by the
Parent Guarantor) and may include Standard Securitization Undertakings.

 

(ppp)      “Receivables Fees” means distributions or payments made directly or
by means of discounts with respect to any participation interest issued or sold
in connection with, and other fees paid to a Person that is not a Subsidiary in
connection with, any Receivables Financing.

 

(qqq)      “Receivables Financing” means any transaction or series of
transactions pursuant to which the Parent Guarantor or any of its Subsidiaries
may sell, convey or otherwise transfer to a Person, or may grant a security
interest in, any accounts receivable (whether now existing or arising in the
future) of the Parent Guarantor or any of its Subsidiaries, and any assets
related thereto including, without limitation, all collateral securing such
accounts receivable, all contracts and all guarantees or other obligations in
respect of such accounts receivable, proceeds of such accounts receivable and
other assets which are customarily transferred or in respect of which security
interests are customarily granted in connection with asset securitization
transactions involving accounts receivable and any Hedging Obligations pursuant
to a Swap Contract entered into by the Parent Guarantor or any such Subsidiary
in connection with such accounts receivable.

 

(rrr)         “Receivables Repurchase Obligation” means any obligation of a
seller of receivables in a Qualified Receivables Financing to repurchase
receivables arising as a result of a breach of a representation, warranty or
covenant or otherwise, including as a result of a receivable or portion thereof
becoming subject to any asserted defense, dispute, off-set or counterclaim of
any kind as a result of any action taken by, any failure to take action by or
any other event relating to the seller.

 

(sss)        “Receivables Subsidiary” means a Wholly Owned Subsidiary of the
Parent Guarantor (or other Person formed for the purposes of engaging in a
Qualified Receivables Financing with the Parent Guarantor or any of its
Subsidiaries in which the Parent Guarantor or such Subsidiary makes an
Investment and to which the Parent Guarantor or such Subsidiary transfers
accounts receivable and related assets) which engages in no activities other
than in connection with the Receivables Financing, all proceeds thereof and all
rights (contractual or other), collateral and other assets relating thereto, and
any business or activities incidental or related to such business and which is
designated by the Board (as provided below) as a Receivables Subsidiary and:

 

(i)              no portion of the Indebtedness or any other obligations
(contingent or otherwise) of which (x) is guaranteed by the Parent Guarantor or
any of its Subsidiaries (excluding guarantees of obligations (other than the
principal of, and interest on, Indebtedness) pursuant to Standard Securitization
Undertakings), (y) is recourse to or obligates the Parent Guarantor or any of
its Subsidiaries (other than such Receivables Subsidiary) in any way other than
pursuant to Standard Securitization Undertakings, or (z) subjects any property
or asset of the Parent Guarantor or any of its Subsidiaries, directly or
indirectly, contingently or otherwise, to the satisfaction thereof, other than
pursuant to Standard Securitization Undertakings,

 

(ii)            with which neither the Parent Guarantor nor any of its
Subsidiaries has any material contract, agreement, arrangement or understanding
other than on terms which the Parent Guarantor reasonably believes to be no less
favorable to the Parent Guarantor or such Subsidiary than those that might be
obtained at the time from Persons that are not Affiliates of the Parent
Guarantor or such Subsidiary, and

 

(iii)          to which neither the Parent Guarantor nor any of its Subsidiaries
has any obligation to maintain or preserve such entity’s financial condition or
cause such entity to achieve certain levels of operating results.

 

 

 



 27 

 

 

(iv)           Any such designation by the Board or such other Person shall be
evidenced to the Holder by delivery to the Holder of a certified copy of the
resolution of the Board or such other Person giving effect to such designation
and an Officer’s Certificate certifying that such designation complied with the
foregoing conditions.

 

(ttt)          “Redemption Amount” means the sum of (A) the portion of the
Principal to be redeemed or otherwise with respect to which this determination
is being made, (B) accrued and unpaid Interest with respect to such Principal
and (C) accrued and unpaid Late Charges, if any, with respect to such Principal
and Interest.

 

(uuu)      “Redemption Dates” means, collectively, each Event of Default
Redemption Date and each Change of Control Redemption Date, each of the
foregoing, individually, a “Redemption Date”.

 

(vvv)      “Redemption Notices” means, collectively, each Event of Default
Redemption Notice and each Change of Control Redemption Notice, each of the
foregoing, individually, a “Redemption Notice”.

 

(www) “Redemption Prices” means, collectively, each Event of Default Redemption
Price and each Change of Control Redemption Price, each of the foregoing,
individually, a “Redemption Price”.

 

(xxx)      “Registrable Securities” shall have the meaning ascribed to such term
in the Registration Rights Agreement.

 

(yyy)      “Registration Rights Agreement” means that certain registration
rights agreement dated as of the Subscription Date by and among the Parent
Guarantor and the Buyers, as may be amended, amended and restated, supplemented
or otherwise modified from time to time.

 

(zzz)       “Registration Statement” shall have the meaning ascribed to such
term in the Registration Rights Agreement.

 

(aaaa)    “Related Fund” means, with respect to any Person, a fund or account
managed by such Person or an Affiliate of such Person.

 

(bbbb)   “Required Holders” means the holders of Notes and Additional Company
Notes representing at least a majority of the aggregate principal amount of the
Notes and Additional Company Notes then outstanding and shall include the
Designee so long as the Designee and/or any of its Affiliates holds any Notes
and/or Additional Company Notes.

 

(cccc)    “Restricted Investment” means an Investment other than a Permitted
Investment.

 

(dddd)   “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc., and any successor thereto.

 

(eeee)    “SEC” means the United States Securities and Exchange Commission.

 

(ffff)       “Securities Act” means the Securities Act of 1933, as amended.

 

(gggg)   “Securities Purchase Agreement” means that certain securities purchase
agreement, dated as of the Subscription Date, by and among the Parent Guarantor
and the Buyers of the Notes pursuant to which the Parent Guarantor or the
Company, as applicable, issued the Notes, the Additional Securities and the
Warrants, as may be amended, amended and restated, supplemented or otherwise
modified from time to time.

 

 

 



 28 

 

 

(hhhh)   “Security Documents” shall have the meaning ascribed to such term in
the Securities Purchase Agreement, and shall include the New Pledge Agreement,
the New Security Agreement and the Parent Guarantee, each as defined in the
Exchange Agreement.

 

(iiii)           “Series A Preferred Shares” shall have the meaning ascribed to
such term in the Securities Purchase Agreement.

 

(jjjj)           “Series A Warrants” has the meaning ascribed to such term in
the Securities Purchase Agreement, and shall include all warrants issued in
exchange therefor or replacement thereof.

 

(kkkk)     “Series B Warrants” has the meaning ascribed to such term in the
Securities Purchase Agreement, and shall include all warrants issued in exchange
therefor or replacement thereof.

 

(llll)        “SPA Notes” means all Senior Secured Notes issued by the Parent
Guarantor or any Subsidiary pursuant to the Securities Purchase Agreement on an
Additional Closing Date.

 

(mmmm)               “Standard Securitization Undertakings” means
representations, warranties, covenants, indemnities and guarantees of
performance entered into by the Parent Guarantor and its Subsidiaries which the
Parent Guarantor has determined in good faith to be customary in a Receivables
Financing including, without limitation, those relating to the servicing of the
assets of a Receivables Subsidiary, it being understood that any Receivables
Repurchase Obligation shall be deemed to be a Standard Securitization
Undertaking.

 

(nnnn)   “Stated Maturity” means, with respect to any security, the date
specified in such security as the fixed date on which the final payment of
principal of such security is due and payable.

 

(oooo)   “Stated Value” shall have the meaning ascribed to such term in the
Certificate of Designations.

 

(pppp)     “Stockholders Notes” shall have the meaning ascribed to such term in
the Securities Purchase Agreement.

 

(qqqq)   “Subject Entity” means any Person, Persons or Group or any Affiliate or
associate of any such Person, Persons or Group.

 

(rrrr)          “Subordinated Indebtedness” means (a) with respect to the Parent
Guarantor, any Indebtedness of the Parent Guarantor which is by its terms
subordinated in right of payment to the Notes, the Additional Notes and the
Parent Guarantee, and (b) with respect to any Guarantor other than the Parent
Guarantor, any Indebtedness of such Guarantor which is by its terms subordinated
in right of payment to its Guarantee.

 

(ssss)      “Subscription Date” means November 18, 2019.

 

(tttt)        “Subsidiary” shall have the meaning ascribed to such term in the
Securities Purchase Agreement. Unless otherwise indicated herein, all references
to Subsidiaries shall mean Subsidiaries of the Parent Guarantor.

 

(uuuu)     “Successor Entity” means one or more Person or Persons (or, if so
elected by the Required Holders, the Parent Guarantor or Parent Entity) formed
by, resulting from or surviving any Fundamental Transaction or one or more
Person or Persons (or, if so elected by the Required Holders, the Parent
Guarantor or the Parent Entity) with which such Fundamental Transaction shall
have been entered into.

 

(vvvv)   “Supplemental Agreement” means that certain Supplemental Agreement
dated as of June 4, 2020 by and between the Parent Guarantor and the Designee.

 

 

 



 29 

 

 

(wwww)                 “Swap Contracts” means (a) any and all rate swap
transactions, basis swaps, credit derivative transactions, forward rate
transactions, commodity swaps, commodity options, forward commodity contracts,
equity or equity index swaps or options, bond or bond price or bond index swaps
or options or forward bond or forward bond price or forward bond index
transactions, interest rate options, forward foreign exchange transactions, cap
transactions, floor transactions, collar transactions, currency swap
transactions, cross-currency rate swap transactions, currency options, spot
contracts, or any other similar transactions or any combination of any of the
foregoing (including any options to enter into any of the foregoing), whether or
not any such transaction is governed by or subject to any master agreement, and
(b) any and all transactions of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, or any other master
agreement (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement.

 

(xxxx)   “Total Assets” means at any date, the total assets of the Parent
Guarantor and its Subsidiaries at such date, determined on a consolidated basis
in accordance with GAAP, excluding any assets that do not constitute Collateral.

 

(yyyy)     “Trading Day” means any day on which the Common Stock is traded on
the Principal Market, or, if the Principal Market is not the principal trading
market for the Common Stock on such day, then on the principal securities
exchange or securities market on which the Common Stock is then traded; provided
that “Trading Day” shall not include any day on which the Common Stock is
scheduled to trade on such exchange or market for less than 4.5 hours or any day
that the Common Stock is suspended from trading during the final hour of trading
on such exchange or market (or if such exchange or market does not designate in
advance the closing time of trading on such exchange or market, then during the
hour ending at 4:00:00 p.m., New York time).

 

(zzzz)              “Transaction Documents” shall have the meaning ascribed to
such term in the Securities Purchase Agreement.

 

(aaaaa)              “Transfer Agent” means Computershare Trust Company, N.A. or
such other agent or agents of the Parent Guarantor as may be designated by the
Board as the transfer agent for the Common Stock.

 

(bbbbb)            “Treasury Rate” means the yield to maturity at the time of
computation of United States Treasury securities with a constant maturity (as
compiled and published in the most recent Federal Reserve Statistical Release
H.15 (519) which has become publicly available at least two (2) Business Days
prior to the date fixed for redemption (or, if such Statistical Release is no
longer published, any publicly available source for similar market data)) most
nearly equal to the then remaining term of the Notes to the Maturity
Date; provided, however, that if the then remaining term of the Notes to the
Maturity Date is not equal to the constant maturity of a United States Treasury
security for which a weekly average yield is given, the Treasury Rate shall be
obtained by linear interpolation (calculated to the nearest one-twelfth of a
year) from the weekly average yields of United States Treasury securities for
which such yields are given, except that, if the then remaining term of the
Notes to the Maturity Date is less than one year, the weekly average yield on
actually traded United States Treasury securities adjusted to a constant
maturity of one year shall be used.

 

(ccccc)      “Warrants” has the meaning ascribed to such term in the Securities
Purchase Agreement, and shall include all warrants issued in exchange therefor
or replacement thereof.

 

(ddddd)       “Weighted Average Life to Maturity” means, when applied to any
Indebtedness or Disqualified Stock, as the case may be, at any date, the
quotient obtained by dividing (1) the sum of the products of the number of years
from the date of determination to the date of each successive scheduled
principal payment of such Indebtedness or redemption or similar payment with
respect to such Disqualified Stock multiplied by the amount of such payment, by
(2) the sum of all such payments.

 

(eeeee) “Wholly Owned Subsidiary” means, with respect to any Person, a
Subsidiary of such Person 100% of the outstanding Capital Stock or other
ownership interests of which (other than directors’ qualifying shares or shares
or interests required to be held by foreign nationals or other third parties to
the extent required by applicable law) shall at the time be owned by such Person
or by one or more Wholly Owned Subsidiaries of such Person and one or more
Wholly Owned Subsidiaries of such Person.

 

[Signature Page Follows]

 

 

 

 30 

 



IN WITNESS WHEREOF, the Company and the Parent Guarantor have caused this Note
to be duly executed as of the Issuance Date set out above.

 

 

Merton Acquisition HoldCo LLC   By:_________________________________ Name:
Title:

 

 

Acacia Research Corporation   By:_________________________________ Name: Title:

 

 

 

 



 31 

 